SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Quarterly Information - ITR At June 30, 2013 and report on review of Quarterly information (A free translation of the original in Portuguese) Petróleo Brasileiro S.A. – Petrobras Index Company Data / Share Capital Composition 3 Company Data / Cash Dividends 4 Individual Interim Accounting Information / Statement of Financial Position - Assets 5 Individual Interim Accounting Information / Statement of Financial Position - Liabilities 7 Individual Interim Accounting Information / Statement of Income 9 Individual Interim Accounting Information / Statement of Comprehensive Income 10 Individual Interim Accounting Information / Statement of Cash Flows – Indirect Method 11 Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity 12 Individual Interim Accounting Information / Statement of Added Value 14 Consolidated Interim Accounting Information / Statement of Financial Position - Assets 15 Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities 17 Consolidated Interim Accounting Information / Statement of Income 19 Consolidated Interim Accounting Information / Statement of Comprehensive Income 20 Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method 21 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity 22 Consolidated Interim Accounting Information / Statement of Added Value 24 Notes to the financial statements 25 1. The Company and its operations 25 2. Basis of preparation of interim financial information 25 3. Basis of Consolidation 26 4. Accounting policies 26 5. Cash and cash equivalents 27 6. Marketable securities 27 7. Trade and other receivables 27 8. Inventories 28 9. Acquisitions and disposal of assets 29 10. Investments 30 11. Property, plant and equipment 32 12. Intangible assets 33 13. Exploration for and evaluation of oil and gas reserves 34 14. Trade payables 35 15. Finance Debt 35 16. Leases 39 17. Related parties 39 18. Provision for decommissioning costs 44 19. Taxes 45 20. Employee benefits (Post-employment) 47 21. Shareholders’ equity 49 22. Sales revenues 50 23. Other operating expenses, net 50 24. Expenses by nature 50 25. Net finance income (expense) 51 26. Supplementary statement of cash flows information 52 27. Segment information 53 28. Provisions for legal proceedings, contingent liabilities and contingent assets 57 29. Guarantees for concession agreements for petroleum exploration 60 30. Risk management and derivative instruments 60 31. Fair value of financial assets and liabilities 68 32. Subsequent Events 69 33. Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2012 and the interim statements as of June 30, 2013 70 Report on Review of Quarterly Information 71 Petróleo Brasileiro S.A. – Petrobras Company Data / Share Capital Composition Number of Shares (Thousand) Current Quarter 06/30/2013 From Paid-in Capital Common 7,442,454 Preferred 5,602,043 Total 13,044,497 Treasury Shares Common 0 Preferred 0 Total 0 3 Petróleo Brasileiro S.A. – Petrobras Company Data / Cash Dividends Event Approval Date Type Payment Begin Type of Shares Class of shares Dividends Per Share (Reais/Share) Board of Directors Meeting 04/27/2012 Interest on Shareholders' equity 05/31/2012 Commom 0.20000 Board of Directors Meeting 04/27/2012 Interest on Shareholders' equity 05/31/2012 Preferred 0.20000 Board of Directors Meeting 02/04/2013 Interest on Shareholders' equity 05/29/2013 Preferred 0.76000 Board of Directors Meeting 02/04/2013 Interest on Shareholders' equity 05/29/2013 Commom 0.27000 4 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description June 30, 2013 December 31, 2012 1 Total Assets 628,362,375 570,023,333 1.01 Current Assets 122,566,886 96,202,374 1.01.01 Cash and Cash Equivalents 27,353,773 17,392,885 1.01.01.01 Cash and Banks 205,231 66,314 1.01.01.02 Short Term Investments 27,148,542 17,326,571 1.01.02 Short Term Investments 37,326,665 23,378,584 1.01.02.01 Financial Investments at Fair Value 21,765,474 21,008,780 1.01.02.01.01 Trading Securities 21,510,652 20,887,809 1.01.02.01.02 Available-for-Sale Securities 254,822 120,971 1.01.02.02 Financial Investments Valued at Amortized Cost 15,561,191 2,369,804 1.01.02.02.01 Held-to-Maturity Securities 15,561,191 2,369,804 1.01.03 Trade and Other Receivables 17,000,123 17,374,174 1.01.03.01 Trade Receivables, Net 13,484,425 14,061,772 1.01.03.01.01 Third Parties 5,061,353 5,233,450 1.01.03.01.02 Credit with Related Parties 8,831,068 9,240,784 1.01.03.01.03 Provision for Impairment of Trade Receivables (407,996) (412,462) 1.01.03.02 Other Receivables 3,515,698 3,312,402 1.01.04 Inventories 25,618,726 24,907,658 1.01.06 Recoverable Taxes 10,803,501 8,836,151 1.01.06.01 Current Recoverable Taxes 10,803,501 8,836,151 1.01.07 Prepaid Expenses 2,316,045 1,465,996 1.01.08 Other Current Assets 2,148,053 2,846,926 1.01.08.01 Non-Current Assets Held for Sale 367,417 289,879 1.01.08.03 Others 1,780,636 2,557,047 1.01.08.03.01 Advances to Suppliers 1,213,638 1,681,612 1.01.08.03.03 Others 566,998 875,435 1.02 Non-Current Assets 505,795,489 473,820,959 1.02.01 Long-Term Receivables 38,056,028 38,824,221 1.02.01.01 Financial Investments at Fair Value 33,130 69,727 1.02.01.01.02 Available-for-Sale Securities 33,130 69,727 1.02.01.02 Financial Investments Valued at Amortized Cost 224,709 218,354 1.02.01.02.01 Held-to-Maturity Securities 224,709 218,354 1.02.01.03 Trade and Other Receivables 34,449 63,739 1.02.01.03.02 Other Receivables 34,449 63,739 1.02.01.04 Inventories 85,809 72,953 1.02.01.06 Deferred Taxes 21,863,980 19,967,412 1.02.01.06.01 Deferred Income Tax and Social Contribution 14,174,813 12,518,827 1.02.01.06.02 Deferred Value-Added Tax (ICMS) 1,750,139 1,704,297 1.02.01.06.03 Deferred PIS / COFINS 5,939,028 5,744,288 1.02.01.07 Prepaid Expenses 2,383,162 2,336,240 1.02.01.08 Credit with Related Parties 5,297,847 8,582,348 1.02.01.08.01 Credit with Associates 4,413 4,380 1.02.01.08.02 Credit with Subsidiaries 3,442,987 6,580,510 1.02.01.08.04 Credit with Other Related Parties 1,850,447 1,997,458 1.02.01.09 Other Non-Current Assets 8,132,942 7,513,448 1.02.01.09.06 Judicial Deposits 4,983,567 4,675,612 5 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description June 30, 2013 December 31, 2012 1.02.01.09.07 Advances to Suppliers 2,365,063 2,061,301 1.02.01.09.08 Other Long-Term Assets 784,312 776,535 1.02.02 Investments 89,069,726 77,704,836 1.02.02.01 Corporate Interests 89,069,726 77,704,836 1.02.02.01.01 Investments in Associates 5,809,531 5,982,641 1.02.02.01.02 Investments in Subsidiaries 81,966,492 70,275,562 1.02.02.01.03 Investments in Joint Ventures 1,148,188 1,252,055 1.02.02.01.04 Other Corporate Interests 145,515 194,578 1.02.03 Property, Plant and Equipment 301,407,977 279,823,553 1.02.03.01 Assets in Operation 169,599,387 156,257,445 1.02.03.02 Assets under Leasing 10,006,964 10,286,735 1.02.03.03 Assets under Construction 121,801,626 113,279,373 1.02.04 Intangible Assets 77,196,970 77,349,165 1.02.04.01 Intangible Assets 77,196,970 77,349,165 1.02.04.01.02 Rights and Concessions 75,925,566 75,967,036 1.02.04.01.03 Software 1,271,404 1,382,129 1.02.05 Deferred 64,788 119,184 6 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description June 30, 2013 December 31, 2012 2 Total Liabilities 628,362,375 570,023,333 2.01 Current Liabilities 69,008,002 67,999,700 2.01.01 Social and Labor Obligations 4,216,312 3,800,649 2.01.01.01 Social Obligations 536,911 539,487 2.01.01.02 Labor Obligations 3,679,401 3,261,162 2.01.02 Trade Payables 14,187,607 13,861,788 2.01.02.01 National Suppliers 10,384,061 10,868,412 2.01.02.02 Foreign Suppliers 3,803,546 2,993,376 2.01.03 Taxes 8,690,668 10,518,392 2.01.03.01 Federal Taxes 6,077,480 7,654,607 2.01.03.01.02 Other Federal Taxes 6,077,480 7,654,607 2.01.03.02 State Taxes 2,488,427 2,725,117 2.01.03.03 Municipal Taxes 124,761 138,668 2.01.04 Loans and Financing 2,421,329 8,199,592 2.01.04.01 Loans and Financing 663,020 6,386,399 2.01.04.01.01 Local Currency 607,780 736,276 2.01.04.01.02 Foreign Currency 55,240 5,650,123 2.01.04.02 Debentures 70,682 72,021 2.01.04.03 Finance Lease Obligations 1,687,627 1,741,172 2.01.05 Other Liabilities 37,973,388 30,101,206 2.01.05.01 Related Parties Liabilities 32,564,694 22,116,925 2.01.05.01.01 Debt with Associates 152,526 192,959 2.01.05.01.02 Debt with Subsidiaries 12,653,118 12,863,570 2.01.05.01.04 Debt with Other Related Parties 19,759,050 9,060,396 2.01.05.02 Others 5,408,694 7,984,281 2.01.05.02.01 Dividends and Interest on Shareholders’ Equity Payable 2,898,598 6,153,528 2.01.05.02.06 Others 2,510,096 1,830,753 2.01.06 Provisions 1,518,698 1,518,073 2.01.06.02 Other Provisions 1,518,698 1,518,073 2.01.06.02.04 Pension and Medical Benefits 1,518,698 1,518,073 2.02 Non-Current Liabilities 220,825,091 173,534,675 2.02.01 Loans and Financing 85,787,830 76,292,158 2.02.01.01 Loans and Financing 80,148,158 70,170,925 2.02.01.01.01 Local Currency 37,590,141 33,260,073 2.02.01.01.02 Foreign Currency 42,558,017 36,910,852 2.02.01.02 Debentures 66,987 100,478 2.02.01.03 Finance Lease Obligations 5,572,685 6,020,755 2.02.02 Other Liabilities 35,175,459 4,503,650 2.02.02.01 Related Parties Liabilities 32,961,454 82,348 2.02.02.01.01 Debt with Associates 65,064 62,858 2.02.02.01.02 Debt with Subsidiaries 32,896,390 19,490 2.02.02.02 Others 2,214,005 4,421,302 2.02.02.02.04 Other Accounts Payable and Expenses 2,214,005 4,421,302 2.02.03 Deferred Taxes 40,201,752 35,184,086 2.02.03.01 Deferred Income Tax and Social Contribution 40,201,752 35,184,086 2.02.04 Provisions 59,660,050 57,554,781 7 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description June 30, 2013 December 31, 2012 2.02.04.01 Provisions for Tax Social Security and Labor Lawsuits 2,104,017 1,504,417 2.02.04.01.01 Provisions for Taxes 154,678 19,938 2.02.04.01.02 Labor and Social Security Provisions 871,013 542,138 2.02.04.01.04 Civil Provisions 988,930 856,836 2.02.04.01.05 Provisions for Other Lawsuits 89,396 85,505 2.02.04.02 Other Provisions 57,556,033 56,050,364 2.02.04.02.04 Pension and Medical Benefits 39,443,352 37,659,008 2.02.04.02.05 Provision for Dismantling of Areas 18,112,681 18,391,356 2.03 Shareholders' Equity 338,529,282 328,488,958 2.03.01 Share Capital 205,410,905 205,392,137 2.03.02 Capital Reserves 989,164 938,861 2.03.02.07 Additional Paid In Capital 989,164 938,861 2.03.04 Profit Reserves 134,961,460 134,980,228 2.03.04.01 Legal Reseve 15,353,260 15,353,260 2.03.04.02 Statutory Reserve 3,475,478 3,475,478 2.03.04.05 Reserve for Profit Retention 114,739,997 114,739,997 2.03.04.07 Tax Incentives Reserve 1,392,725 1,411,493 2.03.05 Accumulated Profit/Losses 13,646,681 (154,132) 2.03.06 Equity Valuation Adjustments (20,425,190) (14,746,045) 2.03.07 Cumulative Translation Adjustments 3,946,262 2,077,909 8 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Income (R$ Thousand) Account Code Account Description Current Quarter 04/01/2013 to 06/30/2013 Accumulated of the Current Year 01/01/2013 to 06/30/2013 Same Quarter of the Previous Year 04/01/2012 to 06/30/2012 Accumulated of the Previous Year 01/01/2012 to 06/30/2012 3.01 Sales Revenues 57,706,198 114,629,656 52,496,317 103,606,585 3.02 Cost of Sales (43,777,752) (87,633,199) (41,173,233) (77,635,784) 3.03 Gross Profit 13,928,446 26,996,457 11,323,084 25,970,801 3.04 Operating Expenses / Income (4,874,964) (9,508,799) (10,270,946) (14,735,678) 3.04.01 Selling Expenses (3,156,765) (6,202,650) (2,859,587) (5,766,761) 3.04.02 General and Administrative Expenses (1,823,196) (3,504,736) (1,781,655) (3,310,253) 3.04.05 Other Operating Expenses (3,496,176) (7,353,136) (5,148,599) (8,964,327) 3.04.05.01 Other Taxes (89,164) (174,712) (67,113) (141,683) 3.04.05.02 Research and Development Expenses (582,946) (1,228,185) (424,421) (939,030) 3.04.05.03 Exploration Costs (1,145,792) (2,382,867) (3,293,776) (4,214,679) 3.04.05.05 Other Operating Expenses / Income, Net (1,678,274) (3,567,372) (1,363,289) (3,668,935) 3.04.06 Share of Profit of Equity-Accounted Investments 3,601,173 7,551,723 (481,105) 3,305,663 3.05 Net Income Before Financial Results, Profit Sharing and Income Taxes 9,053,482 17,487,658 1,052,138 11,235,123 3.06 Net Finance Income (Expense) (1,722,631) (520,824) (2,599,532) (2,207,118) 3.06.01 Finance Income 670,389 1,419,376 1,488,594 2,856,222 3.06.01.01 Finance Income 670,389 1,419,376 1,488,594 2,856,222 3.06.02 Finance Expenses (2,393,020) (1,940,200) (4,088,126) (5,063,340) 3.06.02.01 Finance Expenses (426,319) (758,674) (270,225) (470,429) 3.06.02.02 Foreign Exchange and Inflation Indexation Charges, Net (1,966,701) (1,181,526) (3,817,901) (4,592,911) 3.07 Net Income Before Income Taxes 7,330,851 16,966,834 (1,547,394) 9,028,005 3.08 Income Tax and Social Contribution (1,164,724) (3,171,220) 171,252 (1,338,312) 3.08.01 Current 1,976,512 1,976,512 739,594 1,056,426 3.08.02 Deferred (3,141,236) (5,147,732) (568,342) (2,394,738) 3.09 Net Income from Continuing Operations 6,166,127 13,795,614 (1,376,142) 7,689,693 3.11 Income / Loss for the Period 6,166,127 13,795,614 (1,376,142) 7,689,693 3.99 Income per Share - (Reais / Share) 3.99.01 Basic Income per Share 3.99.01.01 Common 0.4700 1.0600 (0.1000) 0.5900 3.99.01.02 Preferred 0.4700 1.0600 (0.1000) 0.5900 3.99.02 Diluted Income per Share 3.99.02.01 Common 0.4700 1.0600 (0.1000) 0.5900 3.99.02.02 Preferred 0.4700 1.0600 (0.1000) 0.5900 9 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Account Code Account Description Current Quarter 04/01/2013 to 06/30/2013 Accumulated of the Current Year 01/01/2013 to 06/30/2013 Same Quarter of the Previous Year 04/01/2012 to 06/30/2012 Accumulated of the Previous Year 01/01/2012 to 06/30/2012 4.01 Net Income for the Period 6,166,127 13,795,614 (1,376,142) 7,689,693 4.02 Other Comprehensive Income (3,406,926) (3,800,394) 1,799,262 1,617,669 4.02.01 Cumulative Translation Adjustments 2,244,895 1,868,353 1,600,835 1,269,390 4.02.02 Deemed Cost 2,590 5,199 2,617 5,110 4.02.03 Unrealized Gains / (Losses) on Available-for-Sale Securities - Recognized 13,464 13,345 285,451 500,842 4.02.04 Unrealized Gains / (Losses) on Available-for-Sale Securities - Transferred to Profit or Loss 1,054 (90,301) 169 3,001 4.02.05 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized (8,548,527) (8,505,371) (26,647) (5,869) 4.02.06 Unrealized Gains / (Losses) on Cash Flow Hedge - Transferred to Profit or Loss (5,571) (7,530) 33,935 15,481 4.02.07 Deferred Income Tax and Social Contribution 2,896,450 2,927,192 (97,098) (170,286) 4.02.08 Actuarial Gains / (Losses) - medical and health benefits (11,281) (11,281) − − 4.03 Comprehensive Income for the Period 2,759,201 9,995,220 423,120 9,307,362 10 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2013 to 06/30/2013 Accumulated of the Previous Year 01/01/2012 to 06/30/2012 6.01 Net Cash - Operating Activities 23,196,611 19,497,698 6.01.01 Cash Provided by Operating Activities 25,376,415 22,135,852 6.01.01.01 Net Income for the Period 13,795,614 7,689,693 6.01.01.03 Share of Profit of Equity-accounted Investments (7,551,723) (3,305,663) 6.01.01.05 Depreciation, Depletion and Amortization 9,783,927 7,184,768 6.01.01.06 Impairment 129,647 211,159 6.01.01.07 Write-off of Dry Wells 1,223,361 3,273,669 6.01.01.08 Actuarial Expense - Pension and Medical Benefits 2,523,013 1,857,016 6.01.01.09 Income from Sale / Disposal of Assets 63,633 77,803 6.01.01.10 Foreign Exchange and Inflation Indexation Charges on Debt, Net 261,211 2,752,667 6.01.01.11 Deferred Income Tax and Social Contribution, Net 5,147,732 2,394,740 6.01.02 Changes in Assets and Liabilities (2,247,253) (190,026) 6.01.02.01 Trade and Other Receivables (58,415) (488,459) 6.01.02.02 Inventories (853,571) (1,702,652) 6.01.02.03 Trade Payables 325,819 663,326 6.01.02.04 Taxes, Fees and Contributions (3,860,305) (1,565,828) 6.01.02.05 Pension and Medical Benefits (738,044) (698,580) 6.01.02.06 Short-term Operations with Subsidiaries / Associates 2,937,263 3,602,167 6.01.03 Others 67,449 (2,448,128) 6.01.03.01 Other Assets (713,854) (2,661,491) 6.01.03.02 Other Liabilities 781,303 213,363 6.02 Net Cash - Investment Activities (50,394,685) (33,134,164) 6.02.01 Investments in Exploration and Production of Oil and Gas (18,799,765) (16,053,314) 6.02.02 Investments in Refining and Transportation (14,049,528) (14,685,425) 6.02.03 Investments in Gas and Power Activities (2,205,307) (1,224,515) 6.02.04 Investment in International Activities 20,282 (2,122) 6.02.06 Investment in Biofuel Activities (200,826) (145,930) 6.02.07 Investment in Corporate Activities (3,075,870) − 6.02.08 Other Investments (320,090) (833,747) 6.02.09 Investments in Marketable Securities (13,657,370) (1,825,000) 6.02.10 Dividends Received 1,893,789 1,635,889 6.03 Net Cash - Financing Activities 37,158,962 7,092,784 6.03.03 Proceedings from Long-term Financing 17,652,825 − 6.03.04 Repayment of Principal (13,442,421) (379,459) 6.03.05 Repayment of Interest (1,512,152) (1,588,802) 6.03.06 Intercompany Loans and Others, Net 26,632,578 14,632,576 6.03.07 Non Standard Credit Rights Investment Fund 10,698,655 599,899 6.03.08 Dividends Paid to Shareholders (2,870,523) (6,171,430) 6.05 Increase (Decrease) in Cash and Cash Equivalents 9,960,888 (6,543,682) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 17,392,885 18,857,502 6.05.02 Cash and Cash Equivalents at the End of the Period 27,353,773 12,313,820 11 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity 01/01/2013 to 06/30/2013 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity 5.01 Opening Balance 205,392,137 938,861 134,980,228 − 2,128,419 343,439,645 5.02 Previous Years Adjustments − − − (154,132) (14,796,555) (14,950,687) 5.03 Adjusted Opening Balance 205,392,137 938,861 134,980,228 (154,132) (12,668,136) 328,488,958 5.04 Capital Transactionswith Shareholders 18,768 50,303 (18,768) − (5,199) 45,104 5.04.01 Capital Increases 18,768 − (18,768) − − − 5.04.08 Change in Interest in Subsidiaries − 50,303 − − − 50,303 5.04.09 Realization of the Deemed Cost − (5,199) (5,199) 5.05 Total of Comprehensive Income − − − 13,800,813 (3,805,593) 9,995,220 5.05.01 Net Income for the Period − − − 13,795,614 − 13,795,614 5.05.02 Other Comprehensive Income − − − 5,199 (3,805,593) (3,800,394) 5.05.02.01 Adjustments of Financial Instruments − (8,492,026) (8,492,026) 5.05.02.02 Taxes on Adjustments of Financial Instruments − 2,927,192 2,927,192 5.05.02.04 Translation Adjustments for the Period − 1,868,353 1,868,353 5.05.02.06 Adjustments of Financial Instruments Transferred to Profit or Loss − (97,831) (97,831) 5.05.02.07 Realization of the Deemed Cost − − − 5,199 − 5,199 5.05.02.08 Actuarial losses (gains) on defined benefit plans − (11,281) (11,281) 5.07 Ending Balance 205,410,905 989,164 134,961,460 13,646,681 (16,478,928) 338,529,282 12 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity 01/01/2012 to 06/30/2012 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity 5.01 Opening Balance 205,379,729 859,388 122,963,060 − 1,272,385 330,474,562 5.02 Previous Years Adjustments − − − (154,132) (8,252,981) (8,407,113) 5.03 Adjusted Opening Balance 205,379,729 859,388 122,963,060 (154,132) (6,980,596) 322,067,449 5.04 Capital Transactionswith Shareholders 12,408 81,845 (12,408) (2,625,857) (5,110) (2,549,122) 5.04.01 Capital Increases 12,408 − (12,408) − − − 5.04.07 Interest on Shareholders' Equity − − − (2,625,857) − (2,625,857) 5.04.08 Change in Interest in Subsidiaries − 81,845 − − − 81,845 5.04.09 Realization of the Deemed Cost − (5,110) (5,110) 5.05 Total of Comprehensive Income − − − 7,694,803 1,612,559 9,307,362 5.05.01 Net Income for the Period − − − 7,689,693 − 7,689,693 5.05.02 Other Comprehensive Income − − − 5,110 1,612,559 1,617,669 5.05.02.01 Adjustments of Financial Instruments − 494,973 494,973 5.05.02.02 Taxes on Adjustments of Financial Instruments − (170,286) (170,286) 5.05.02.04 Translation Adjustments for the Period − 1,269,390 1,269,390 5.05.02.06 Adjustments of Financial Instruments Transferred to Results − 18,482 18,482 5.05.02.07 Realization of the Deemed Cost − − − 5,110 − 5,110 5.07 Ending Balance 205,392,137 941,233 122,950,652 4,914,814 (5,373,147) 328,825,689 13 Petróleo Brasileiro S.A. – Petrobras Individual Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated Current Year 01/01/2013 to 06/30/2013 Accumulated Previous Year 01/01/2012 to 06/30/2012 7.01 Sales Revenues 179,176,819 161,172,781 7.01.01 Sales of Goods, Products and Services Provided 145,121,515 133,141,941 7.01.02 Other Revenues 2,964,540 2,334,633 7.01.03 Revenues Related to the Construction of Own Assets 31,086,298 25,802,509 7.01.04 Allowance / Reversal for Impairment of Trade Receivables 4,466 (106,302) 7.02 Inputs Acquired from Third Parties (95,727,212) (85,793,822) 7.02.01 Cost of Sales (46,452,503) (40,276,663) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (38,528,071) (35,777,020) 7.02.03 Impairment / Recovery of Assets (129,648) (211,159) 7.02.04 Others (10,616,990) (9,528,980) 7.03 Gross Added Value 83,449,607 75,378,959 7.04 Retentions (9,783,927) (7,184,768) 7.04.01 Depreciation, Amortization and Depletion (9,783,927) (7,184,768) 7.05 Net Added Value Produced 73,665,680 68,194,191 7.06 Transferred Added Value 10,469,634 6,848,205 7.06.01 Share of Profit of Equity-accounted Investments 7,551,723 3,305,663 7.06.02 Finance Income 2,554,630 3,192,233 7.06.03 Others 363,281 350,309 7.07 Total Added Value to be Distributed 84,135,314 75,042,396 7.08 Distribution of Added Value 84,135,314 75,042,396 7.08.01 Personnel 10,423,152 8,230,428 7.08.01.01 Payroll and Related Charges 6,678,088 5,310,757 7.08.01.02 Benefits 3,271,482 2,507,074 7.08.01.03 FGTS 473,582 412,597 7.08.02 Taxes, Duties and Social Contributions 39,292,786 38,461,044 7.08.02.01 Federal 26,509,051 26,753,131 7.08.02.02 State 12,726,471 11,641,187 7.08.02.03 Municipal 57,264 66,726 7.08.03 Remunerationof Third Party Capital 20,623,762 20,661,231 7.08.03.01 Interest 5,764,818 8,098,553 7.08.03.02 Rental 14,858,944 12,562,678 7.08.04 Remuneration of Shareholders' Equity 13,795,614 7,689,693 7.08.04.01 Interest on Shareholders' Equity − 2,608,899 7.08.04.03 Retained Earnings / Loss For The Period 13,795,614 5,080,794 14 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description June 30, 2013 December 31, 2012 1 Total Assets 749,027,663 683,863,255 1.01 Current Assets 144,710,024 118,101,812 1.01.01 Cash and Cash Equivalents 51,249,525 27,628,003 1.01.01.01 Cash and Banks 2,514,342 2,024,301 1.01.01.02 Short Term Investments 48,735,183 25,603,702 1.01.02 Short Term Investments 21,782,051 21,315,726 1.01.02.01 Financial Investments at Fair Value 21,766,485 21,306,430 1.01.02.01.01 Trading Securities 21,510,651 20,887,809 1.01.02.01.02 Available-for-Sale Securities 255,834 418,621 1.01.02.02 Financial Investments Valued at Amortized Cost 15,566 9,296 1.01.02.02.01 Held-to-Maturity Securities 15,566 9,296 1.01.03 Trade and Other Receivables 22,130,066 22,680,509 1.01.03.01 Trade Receivables, Net 16,678,921 17,352,329 1.01.03.01.01 Third Parties 15,531,541 13,625,386 1.01.03.01.02 Credit with Related Parties 2,888,616 5,473,219 1.01.03.01.03 Provision for Impairment of Trade Receivables (1,741,236) (1,746,276) 1.01.03.02 Other Receivables 5,451,145 5,328,180 1.01.04 Inventories 31,097,263 29,735,948 1.01.06 Recoverable Taxes 13,482,127 11,386,585 1.01.06.01 Current Recoverable Taxes 13,482,127 11,386,585 1.01.07 Prepaid Expenses 2,270,287 1,692,488 1.01.08 Other Current Assets 2,698,705 3,662,553 1.01.08.01 Non-Current Assets Held for Sale 456,453 289,879 1.01.08.03 Others 2,242,252 3,372,674 1.01.08.03.01 Advances to Suppliers 1,444,980 1,894,596 1.01.08.03.03 Others 797,272 1,478,078 1.02 Non-Current Assets 604,317,639 565,761,443 1.02.01 Long-Term Receivables 58,360,387 53,362,154 1.02.01.01 Financial Investments at Fair Value 33,149 69,747 1.02.01.01.02 Available-for-Sale Securities 33,149 69,747 1.02.01.02 Financial Investments Valued at Amortized Cost 304,342 289,284 1.02.01.02.01 Held-to-Maturity Securities 304,342 289,284 1.02.01.03 Trade and Other Receivables 5,193,339 5,230,502 1.02.01.03.02 Other Receivables 5,193,339 5,230,502 1.02.01.04 Inventories 93,845 91,847 1.02.01.06 Deferred Taxes 31,718,097 28,112,781 1.02.01.06.01 Deferred Income Tax and Social Contribution 20,470,595 17,439,720 1.02.01.06.02 Deferred Value-Added Tax (ICMS) 1,938,965 1,844,663 1.02.01.06.03 Deferred PIS / COFINS 8,664,624 8,278,768 1.02.01.06.04 Other Taxes 643,913 549,630 1.02.01.07 Prepaid Expenses 2,671,932 2,663,420 1.02.01.08 Credit with Related Parties 3,890,726 3,844,950 1.02.01.08.01 Credit with Associates 114,394 74,791 1.02.01.08.04 Credit with Other Related Parties 3,776,332 3,770,159 1.02.01.09 Other Non-Current Assets 14,454,957 13,059,623 1.02.01.09.05 Judicial Deposits 5,904,876 5,509,503 15 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description June 30, 2013 December 31, 2012 1.02.01.09.06 Advances to Suppliers 7,434,111 6,448,531 1.02.01.09.07 Other Long-Term Assets 1,115,970 1,101,589 1.02.02 Investments 14,610,342 12,476,892 1.02.02.01 Corporate Interests 14,610,342 12,476,892 1.02.02.01.01 Investments in Associates 14,417,145 12,233,399 1.02.02.01.04 Other Corporate Interests 193,197 243,493 1.02.03 Property, Plant and Equipment 451,353,350 418,715,641 1.02.03.01 Assets in Operation 269,014,321 251,629,174 1.02.03.02 Assets under Leasing 204,545 208,008 1.02.03.03 Assets under Construction 182,134,484 166,878,459 1.02.04 Intangible Assets 79,993,560 81,206,756 1.02.04.01 Intangible Assets 79,028,138 80,266,073 1.02.04.01.02 Rights and Concessions 77,569,107 78,701,762 1.02.04.01.03 Software 1,459,031 1,564,311 1.02.04.02 Goodwill 965,422 940,683 16 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description June 30, 2013 December 31, 2012 2 Total Liabilities 749,027,663 683,863,255 2.01 Current Liabilities 68,163,988 69,620,583 2.01.01 Social and Labor Obligations 4,863,915 4,420,579 2.01.01.01 Social Obligations 587,024 761,060 2.01.01.02 Labor Obligations 4,276,891 3,659,519 2.01.02 Trade Payables 24,127,446 23,735,510 2.01.02.01 National Suppliers 12,980,078 13,305,998 2.01.02.02 Foreign Suppliers 11,147,368 10,429,512 2.01.03 Taxes 10,357,364 12,521,622 2.01.03.01 Federal Taxes 7,538,306 9,333,654 2.01.03.01.01 Income Tax and Social Contribution Payable 1,021,227 1,862,398 2.01.03.01.02 Other Federal Taxes 6,517,079 7,471,256 2.01.03.02 State Taxes 2,686,989 3,039,633 2.01.03.03 Municipal Taxes 132,069 148,335 2.01.04 Loans and Financing 18,199,051 15,319,805 2.01.04.01 Loans and Financing 17,874,745 14,996,561 2.01.04.01.01 Local Currency 2,756,805 2,736,517 2.01.04.01.02 Foreign Currency 15,117,940 12,260,044 2.01.04.02 Debentures 285,479 286,280 2.01.04.03 Finance Lease Obligations 38,827 36,964 2.01.05 Other Liabilities 9,029,673 12,013,440 2.01.05.01 Related Parties Liabilities 1,139,205 1,039,305 2.01.05.01.01 Debt with Associates 1,139,205 1,039,305 2.01.05.02 Others 7,890,468 10,974,135 2.01.05.02.01 Dividends and Interest on Shareholders’ Equity Payable 2,898,598 6,153,528 2.01.05.02.05 Others 4,991,870 4,820,607 2.01.06 Provisions 1,586,539 1,609,627 2.01.06.02 Other Provisions 1,586,539 1,609,627 2.01.06.02.04 Pension and Medical Benefits 1,586,539 1,609,627 2.02 Non-Current Liabilities 340,838,127 283,759,706 2.02.01 Loans and Financing 230,841,535 180,993,544 2.02.01.01 Loans and Financing 230,079,697 180,113,242 2.02.01.01.01 Local Currency 70,741,050 64,980,832 2.02.01.01.02 Foreign Currency 159,338,647 115,132,410 2.02.01.02 Debentures 569,036 704,696 2.02.01.03 Finance Lease Obligations 192,802 175,606 2.02.02 Other Liabilities 2,299,221 1,576,609 2.02.02.01 Related Parties Liabilities 391,076 181,350 2.02.02.01.01 Debt with Associates 391,076 181,350 2.02.02.02 Others 1,908,145 1,395,259 2.02.02.02.03 Other Accounts Payable and Expenses 1,908,145 1,395,259 2.02.03 Deferred Taxes 43,315,972 39,261,600 2.02.03.01 Deferred Income Tax and Social Contribution 43,315,972 39,261,600 2.02.04 Provisions 64,381,399 61,927,953 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 3,300,170 2,585,155 2.02.04.01.01 Tax Provisions 886,057 695,867 17 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description June 30, 2013 December 31, 2012 2.02.04.01.02 Social Security and Labor Provisions 1,024,289 686,715 2.02.04.01.04 Civil Provisions 1,242,712 1,050,132 2.02.04.01.05 Provisions for Other Lawsuits 147,112 152,441 2.02.04.02 Other Provisions 61,081,229 59,342,798 2.02.04.02.04 Pension and Medical Benefits 42,069,103 40,050,587 2.02.04.02.05 Provision for Decommissioning Costs 19,012,126 19,292,211 2.03 Consolidated Shareholders' Equity 340,025,548 330,482,966 2.03.01 Share Capital 205,410,905 205,392,137 2.03.02 Capital Reserves 677,845 630,288 2.03.02.07 Additional Paid In Capital 677,845 630,288 2.03.04 Profit Reserves 134,910,061 134,928,829 2.03.04.01 Legal Reseve 15,353,260 15,353,260 2.03.04.02 Statutory Reserve 3,475,478 3,475,478 2.03.04.05 Reserve for Profit Retention 114,688,598 114,688,598 2.03.04.07 Tax Incentive Reserve 1,392,725 1,411,493 2.03.05 Accumulated Profit / Losses 13,745,234 (154,132) 2.03.06 Equity Valuation Adjustments (20,425,190) (14,746,045) 2.03.07 Cumulative Translation Adjustments 3,946,262 2,077,909 2.03.09 Non-controlling Interests 1,760,431 2,353,980 18 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Income (R$ Thousand) Account Code Account Description Current Quarter 04/01/2013 to 06/30/2013 Accumulated of the Current Year 01/01/2013 to 06/30/2013 Same Quarter of the Previous Year 04/01/2012 to 06/30/2012 Accumulated of the Previous Year 01/01/2012 to 06/30/2012 3.01 Sales Revenues 73,626,250 146,161,597 68,047,270 134,181,301 3.02 Cost of Sales (54,919,023) (108,598,309) (52,032,050) (97,922,028) 3.03 Gross Profit 18,707,227 37,563,288 16,015,220 36,259,273 3.04 Operating Expenses / Income (7,211,151) (16,061,309) (11,159,302) (19,496,275) 3.04.01 Selling Expenses (2,552,425) (4,846,758) (2,349,094) (4,702,356) 3.04.02 General and Administrative Expenses (2,589,590) (5,060,422) (2,496,513) (4,696,408) 3.04.05 Other Operating Expenses (2,458,756) (6,699,916) (5,887,715) (9,807,850) 3.04.05.01 Other Taxes (248,810) (472,009) (170,242) (318,318) 3.04.05.02 Research and Development Expenses (594,425) (1,267,509) (430,245) (948,723) 3.04.05.03 Exploration Costs (1,206,541) (2,488,041) (3,415,652) (4,427,065) 3.04.05.05 Other Operating Expenses / Income, Net (408,980) (2,472,357) (1,871,576) (4,113,744) 3.04.06 Share of Profit of Equity-Accounted Investments 389,620 545,787 (425,980) (289,661) 3.05 Net Income Before Financial Results, Profit Sharing and Income Taxes 11,496,076 21,501,979 4,855,918 16,762,998 3.06 Net Finance Income (Expense) (3,550,695) (2,160,921) (6,406,934) (5,941,941) 3.06.01 Finance Income 909,124 1,880,891 1,638,036 2,833,645 3.06.01.01 Finance Income 909,124 1,880,891 1,638,036 2,833,645 3.06.02 Finance Expenses (4,459,819) (4,041,812) (8,044,970) (8,775,586) 3.06.02.01 Finance Expenses (1,280,149) (2,478,704) (871,892) (1,736,533) 3.06.02.02 Foreign Exchange and Inflation Indexation Charges, Net (3,179,670) (1,563,108) (7,173,078) (7,039,053) 3.07 Net Income Before Income Taxes 7,945,381 19,341,058 (1,551,016) 10,821,057 3.08 Income Tax and Social Contribution (2,266,469) (5,826,931) (319,674) (3,264,068) 3.08.01 Current 793,975 (644,894) (856,671) (1,469,944) 3.08.02 Deferred (3,060,444) (5,182,037) 536,997 (1,794,124) 3.09 Net Income from Continuing Operations 5,678,912 13,514,127 (1,870,690) 7,556,989 3.11 Consolidated Net Income / Loss for the Period 5,678,912 13,514,127 (1,870,690) 7,556,989 3.11.01 Attributable to Shareholders of Petrobras 6,200,990 13,894,167 (1,345,727) 7,868,494 3.11.02 Attributable to Non-controlling Interests (522,078) (380,040) (524,963) (311,505) 3.99.01 Basic Income per Share − 3.99.01.01 Common 0.4800 1.0700 (0.1000) 0.6000 3.99.01.02 Preferred 0.4800 1.0700 (0.1000) 0.6000 3.99.02 Diluted Income per Share − 3.99.02.01 Common − − (0.1000) 0.6000 3.99.02.02 Preferred − − (0.1000) 0.6000 19 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Account Code Account Description Current Quarter 04/01/2013 to 06/30/2013 Accumulated of the Current Year 01/01/2013 to 06/30/2013 Same Quarter of the Previous Year 04/01/2012 to 06/30/2012 Accumulated of the Previous Year 01/01/2012 to 06/30/2012 4.01 Consolidated Net Income for the Period 5,678,912 13,514,127 (1,870,690) 7,556,989 4.02 Other Comprehensive Income (3,269,528) (3,745,214) 1,845,472 1,608,778 4.02.01 Cumulative Translation Adjustments 2,382,293 1,923,533 1,647,045 1,260,499 4.02.02 Deemed Cost 2,590 5,199 2,617 5,110 4.02.03 Unrealized Gains / (Losses) on Available-for-Sale Securities - Recognized in Shareholders' Equity 13,464 13,345 285,451 500,842 4.02.04 Unrealized Gains / (Losses) on Available-for-Sale Securities - Transferred to Profit or Loss 1,054 (90,301) 169 3,001 4.02.05 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized in Shareholders' Equity (8,548,527) (8,505,371) (26,647) (5,869) 4.02.06 Unrealized Gains / (Losses) on Cash Flow Hedge - Transferred to Profit or Loss (5,571) (7,530) 33,935 15,481 4.02.07 Deferred Income Tax and Social Contribution 2,896,450 2,927,192 (97,098) (170,286) 4.02.08 Actuarial Gains / (Losses) - medical and health benefits (11,281) (11,281) − − 4.03 ConsolidatedComprehensive Income for the Period 2,409,384 9,768,913 (25,218) 9,165,767 4.03.01 Attributable to Shareholders of Petrobras 2,794,064 10,093,773 453,535 9,486,163 4.03.02 Attributable to Non-controlling Interests (384,680) (324,860) (478,753) (320,396) 20 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2013 to 06/30/2013 Accumulated of the Previous Year 01/01/2012 to 06/30/2012 6.01 Net Cash - Operating Activities 31,076,119 26,100,339 6.01.01 Cash Provided by Operating Activities 36,956,446 32,535,472 6.01.01.01 Net Income for the Period 13,894,167 7,868,494 6.01.01.02 Non-controlling Interests (380,040) (311,505) 6.01.01.03 Share of Profit of Equity-accounted Investments (545,787) 289,660 6.01.01.05 Depreciation, Depletion and Amortization 13,366,063 10,065,997 6.01.01.06 Impairment 470,539 912,095 6.01.01.07 Write-off of Dry Wells 1,231,016 3,281,929 6.01.01.08 Actuarial Expense - Pension and Medical Benefits 2,775,201 2,011,814 6.01.01.09 Income from Sale / Disposal of Assets (1,400,275) (20,113) 6.01.01.10 Foreign Exchange and Inflation Indexation Charges on Debt, Net 2,363,525 6,642,977 6.01.01.11 Deferred Income Tax and Social Contribution, Net 5,182,037 1,794,124 6.01.02 Changes in Assets and Liabilities (6,191,776) (4,429,411) 6.01.02.01 Trade and Other Receivables 777,062 (845,117) 6.01.02.02 Inventories (1,636,766) (2,345,473) 6.01.02.03 Trade Payables (74,960) 709,892 6.01.02.04 Taxes, Fees and Contributions (4,469,979) (1,208,600) 6.01.02.05 Pension and Medical Benefits (787,133) (740,113) 6.01.03 Others 311,449 (2,005,722) 6.01.03.01 Other Assets (338,854) (1,385,790) 6.01.03.02 Other Liabilities 650,303 (619,932) 6.02 Net Cash - Investment Activities (38,664,192) (37,493,508) 6.02.01 Investments in Exploration and Production of Oil and Gas (23,558,526) (19,741,392) 6.02.02 Investments in Refining and Transportation (12,998,751) (11,874,430) 6.02.03 Investments in Gas and Power Activities (2,218,746) (1,523,063) 6.02.04 Investment in International Activities (2,219,571) (1,727,588) 6.02.05 Investments in Distribution Activities (337,275) (540,819) 6.02.06 Investment in Biofuel Activities (77,849) (32,791) 6.02.07 Other Investments (314,032) (832,659) 6.02.08 Cash Received on Disposal of Assets (Divesting) 3,192,201 − 6.02.09 Investments in Marketable Securities (275,042) (1,394,809) 6.02.10 Dividends Received 143,399 174,043 6.03 Net Cash - Financing Activities 29,345,014 991,691 6.03.03 Non-controlling Interests (199,051) 82,472 6.03.04 Proceedings from Long-term Financing 61,149,422 22,141,514 6.03.05 Repayment of Principal (23,813,761) (10,793,571) 6.03.06 Repayment of Interest (4,921,073) (4,267,294) 6.03.09 Dividends Paid to Shareholders (2,870,523) (6,171,430) 6.04 Effect of Exchange Rate Changes on Cash and Cash Equivalents 1,864,581 972,574 6.05 Increase (Decrease) in Cash and Cash Equivalents 23,621,522 (9,428,904) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 27,628,003 35,747,240 6.05.02 Cash and Cash Equivalents at the End of the Period 51,249,525 26,318,336 21 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity 01/01/2013 to 06/30/2013 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Opening Balance 205,392,137 630,288 134,928,829 − 2,128,419 343,079,673 2,353,980 345,433,653 5.02 Previous Years Adjustments − − − (154,132) (14,796,555) (14,950,687) − (14,950,687) 5.03 Adjusted Opening Balance 205,392,137 630,288 134,928,829 (154,132) (12,668,136) 328,128,986 2,353,980 330,482,966 5.04 Capital Transactionswith Shareholders 18,768 47,557 (18,768) − (5,199) 42,358 (268,689) (226,331) 5.04.01 Capital Increases 18,768 − (18,768) − 5.04.06 Dividends − (381) (381) 5.04.08 Change in Interest in Subsidiaries − 47,557 − − − 47,557 (268,308) (220,751) 5.04.09 Realization of the Deemed Cost − (5,199) (5,199) − (5,199) 5.05 Total of Comprehensive Income − − − 13,899,366 (3,805,593) 10,093,773 (324,860) 9,768,913 5.05.01 Net Income for the Period − − − 13,894,167 − 13,894,167 (380,040) 13,514,127 5.05.02 Other Comprehensive Income − − − 5,199 (3,805,593) (3,800,394) 55,180 (3,745,214) 5.05.02.01 Adjustments of Financial Instruments − (8,492,026) (8,492,026) − (8,492,026) 5.05.02.02 Taxes on Adjustments of Financial Instruments − 2,927,192 2,927,192 − 2,927,192 5.05.02.04 Translation Adjustments for the Period − 1,868,353 1,868,353 55,180 1,923,533 5.05.02.06 Adjustments of Financial Instruments Reclassified to Profit or Loss − (97,831) (97,831) − (97,831) 5.05.02.07 Realization of the Deemed Cost − − − 5,199 − 5,199 − 5,199 5.05.02.08 Actuarial losses (gains) on defined benefit plans − (11,281) (11,281) − (11,281) 5.07 Ending Balance 205,410,905 677,845 134,910,061 13,745,234 (16,478,928) 338,265,117 1,760,431 340,025,548 22 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity 01/01/2012 to 06/30/2012 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Opening Balance 205,379,729 562,643 122,624,124 − 1,272,385 329,838,881 2,384,730 332,223,611 5.02 Previous Years Adjustments − − − (154,132) (8,252,981) (8,407,113) − (8,407,113) 5.03 Adjusted Opening Balance 205,379,729 562,643 122,624,124 (154,132) (6,980,596) 321,431,768 2,384,730 323,816,498 5.04 Capital Transactionswith Shareholders 12,408 81,845 (12,408) (2,625,857) (5,110) (2,549,122) 48,760 (2,500,362) 5.04.01 Capital Increases 12,408 − (12,408) − 5.04.06 Dividends − − − (2,625,857) − (2,625,857) (35,458) (2,661,315) 5.04.08 Change in Interest in Subsidiaries − 81,845 − − − 81,845 84,218 166,063 5.04.09 Realization of the Deemed Cost − (5,110) (5,110) − (5,110) 5.05 Total of Comprehensive Income − − − 7,873,604 1,612,559 9,486,163 (320,396) 9,165,767 5.05.01 Net Income for the Period − − − 7,868,494 − 7,868,494 (311,505) 7,556,989 5.05.02 Other Comprehensive Income − − − 5,110 1,594,077 1,599,187 (8,891) 1,590,296 5.05.02.01 Adjustments of Financial Instruments − 494,973 494,973 − 494,973 5.05.02.02 Taxes on Adjustments of Financial Instruments − (170,286) (170,286) − (170,286) 5.05.02.04 Translation Adjustments for the Period − 1,269,390 1,269,390 (8,891) 1,260,499 5.05.02.07 Realization of the Deemed Cost − − − 5,110 − 5,110 − 5,110 5.05.03 Transferred to Results − 18,482 18,482 − 18,482 5.05.03.01 Adjustments of Financial Instruments − 18,482 18,482 − 18,482 5.07 Ending Balance 205,392,137 644,488 122,611,716 5,093,615 (5,373,147) 328,368,809 2,113,094 330,481,903 23 Petróleo Brasileiro S.A. – Petrobras Consolidated Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated Current Year 01/01/2013 to 06/30/2013 Accumulated Previous Year 01/01/2012 to 06/30/2012 7.01 Sales Revenues 223,844,661 204,371,892 7.01.01 Sales of Goods, Products and Services Provided 178,477,259 165,561,391 7.01.02 Other Revenues 5,663,019 3,990,888 7.01.03 Revenues Related to the Construction of Own Assets 39,702,671 34,950,773 7.01.04 Allowance / Reversal for Impairment of Trade Receivables 1,712 (131,160) 7.02 Inputs Acquired from Third Parties (117,153,224) (108,642,999) 7.02.01 Cost of Sales (59,528,999) (52,975,576) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (45,772,835) (44,468,004) 7.02.03 Impairment / Recovery of Assets (470,539) (912,095) 7.02.04 Others (11,380,851) (10,287,324) 7.03 Gross Added Value 106,691,437 95,728,893 7.04 Retentions (13,366,063) (10,065,997) 7.04.01 Depreciation, Amortization and Depletion (13,366,063) (10,065,997) 7.05 Net Added Value Produced 93,325,374 85,662,896 7.06 Transferred Added Value 2,430,191 2,681,769 7.06.01 Share of Profit of Equity-accounted Investments 545,787 (289,661) 7.06.02 Finance Income 1,880,891 2,833,645 7.06.03 Others 3,513 137,785 7.07 Total Added Value to be Distributed 95,755,565 88,344,665 7.08 Distribution of Added Value 95,755,565 88,344,665 7.08.01 Personnel 13,036,162 10,475,117 7.08.01.01 Payroll and Related Charges 8,742,645 7,103,245 7.08.01.02 Benefits 3,749,973 2,918,004 7.08.01.03 FGTS 543,544 453,868 7.08.02 Taxes, Duties and Social Contributions 53,799,544 51,074,926 7.08.02.01 Federal 33,207,694 32,496,694 7.08.02.02 State 20,464,953 18,458,361 7.08.02.03 Municipal 126,897 119,871 7.08.03 Remunerationof Third Party Capital 15,405,732 19,237,633 7.08.03.01 Interest 7,742,639 12,446,099 7.08.03.02 Rental 7,663,093 6,791,534 7.08.04 Remuneration of Shareholders' Equity 13,514,127 7,556,989 7.08.04.01 Interest on Shareholders' Equity − 2,608,899 7.08.04.03 Retained Earnings / Loss For The Period 13,894,167 5,259,595 7.08.04.04 Non-controlling Interests (380,040) (311,505) 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 - Interim Financial Reporting, issued by the International Accounting Standards Board (IASB) and also in accordance with accounting practices adopted in Brazil for interim statements (CPC 21 - R1). The individual interim accounting information is being presented in accordance with accounting practices adopted in Brazil for interim statements (CPC 21 - R1) and does not present differences in relation to the consolidated information, except for the maintenance of deferred charges, as established in CPC 43 (R1) - Initial Adoption of Technical Pronouncements. The reconciliations of the parent company's shareholders' equity and results with the consolidated are presented in Note 3.1. This interim financial information presents the significant changes which occurred in the period, avoiding repetition of certain notes to the financial statements previously reported, and consider the consolidated information, considering that management understands that consolidated information provides more comprehensive measure of the Company’s financial position and the performance of its operations, complemented by some individual information of the parent company. Hence it should be read together with the Company’s annual financial statements for the year ended December 31, 2012, which include the full set of notes. The Company's Board of Directors authorized the publication of this interim financial information in a meeting held on August 9, 2013. Accounting estimates The preparation of the interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions, and income tax and social contribution on net income (CSLL). Notwithstanding Management uses assumptions and judgments that are reviewed periodically, the actual results could differ from these estimates. New and amended standards adopted by the Company New and amended standards issued by the IASB were effective for annual periods beginning on or after January 1, 2013 and were adopted by the Company, with the corresponding standards and amendments issued by the CPC and approved by the CVM, as set out in note 4.17 (New standards and interpretations) of the Company’s consolidated financial statements for the year ended December 31, 2012. The amended version of IAS 19 – Employee benefits (CPC 33 – R1) eliminated the option to defer actuarial gains and losses (corridor approach) and requires net interest to be calculated by applying the discount rate used for measuring the obligation to the net benefit asset or liability. 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) The impact of the adoption of the amended standard on the Company’s consolidated financial statements for the year ended December 31, 2012 is an increase in net actuarial liability of R$ 21,098 (R$ 11,477 at January 1, 2012), an increase in deferred tax assets of R$ 6,147 (R$ 3,070 at January 1, 2012) and a decrease of R$ 14,951 in the shareholders´ equity (R$ 8,407 at January 1, 2012), as set out below: a) Consolidated statement of financial position As presented (*) Impact of IAS 19 amendment Restated As presented (*) Impact of IAS 19 amendment Restated Assets Current Assets 118,102 − 118,102 121,164 − 121,164 Long-term Receivables 47,214 6,147 53,361 42,134 3,070 45,204 Investments 12,477 − 12,477 12,248 − 12,248 Property, Plant and Equipment 418,716 − 418,716 343,117 − 343,117 Intangible Assets 81,207 − 81,207 81,434 − 81,434 677,716 6,147 683,863 600,097 3,070 603,167 Liabilities Current Liabilities 69,620 − 69,620 68,212 − 68,212 Non-current Liabilities 262,663 21,098 283,761 199,661 11,477 211,138 Shareholders´ Equity Attributable to the Shareholders of Petrobras 343,079 (14,951) 328,128 329,839 (8,407) 321,432 Non-controlling Interests 2,354 − 2,354 2,385 − 2,385 677,716 6,147 683,863 600,097 3,070 603,167 (*) As presented for the period ended December 31, 2012. The adoption of the remaining new and amended standards had no material impact on the financial statements of the Company. 3. Basis of Consolidation The consolidated interim financial information includes the quarterly information of Petrobras, its subsidiaries, joint operations and special purpose entities. There were no significant changes in the Company’s consolidated entities in the first half of 2013. The main acquisitions and disposal of assets are presented in note 9. Reconciliation between shareholders’ equity and net income for the parent company and consolidated Shareholders' equity Net income Jan-Jun 2013 Jan-Jun 2012 Consolidated - IFRS 340,025 330,483 13,514 7,557 Non-controlling Interests (1,760) (2,354) 380 311 Deferred Expenses, Net of Income Tax 264 361 (99) (178) Parent company - CPC 338,529 328,490 13,795 7,690 4. Accounting policies The same accounting policies and methods of computation were followed in this consolidated and individual interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2012, except for the adoption of new standards and revisions, as described in note 2.2. 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) 5. Cash and cash equivalents Consolidated Cash at bank and in hand 2,514 2,024 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 31,404 17,021 Other investment funds 301 424 31,705 17,445 - Abroad 17,031 8,159 Total short-term financial investments 48,736 25,604 Total cash and cash equivalents 51,250 27,628 6. Marketable securities Consolidated Trading securities 21,511 20,888 Available-for-sale securities 289 488 Held-to-maturity securities 319 299 22,119 21,675 Current 21,782 21,316 Non-current 337 359 Trading and available-for-sale securities refer mainly to investments in government Treasury notes that have maturities of more than 90 days. The current asset classification reflects the expectation of their realization in the short term. 7. Trade and other receivables Trade and other receivables, net Consolidated Trade receivables Third parties 21,689 22,040 Related parties (Note 17.5) Joint ventures and associates 1,764 1,593 Receivables from the electricity sector 4,180 3,958 Petroleum and alcohol accounts - STN 835 835 Other receivables 5,820 6,297 34,288 34,723 Provision for impairment of trade receivables (3,074) (2,967) 31,214 31,756 Current 22,130 22,681 Non-current 9,084 9,075 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Changes in the provision for impairment of trade receivables Consolidated Opening balance 2,967 2,790 Additions (*) 209 587 Write-offs (*) (102) (410) Closing balance 3,074 2,967 Current 1,741 1,746 Non-current 1,333 1,221 (*) Includes exchange differences arising from translation of the provision for impairment of trade receivables in companies abroad. Trade and other receivables overdue - Third parties Consolidated Up to 3 months 1,121 1,572 From 3 to 6 months 442 319 From 6 to 12 months 343 370 More than 12 months 3,558 3,243 5,464 5,504 8. Inventories Consolidated Products: Oil products (*) 10,429 12,016 Fuel Alcohol (*) 334 330 10,763 12,346 Raw materials, mainly crude oil (*) 15,929 13,184 Maintenance materials and supplies (*) 3,956 3,846 Others 543 452 31,191 29,828 Current 31,097 29,736 Non-current 94 92 (*) Includes imports in transit. 28 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) 9. Acquisitions and disposal of assets Acquisition of Araucária Nitrogenados S.A. On June 1, 2013, Petrobras started to control Araucária Nitrogenados S.A. (FAFEN-PR), under an agreement to acquire all shares of the company executed with Vale S.A. on December 18, 2012. The transaction was approved by the Brazilian Antitrust Regulator (CADE) on May 15, 2013. The transaction price consideration was US$ 234 million which will be settled through Petrobras’ leasing income from mineral rights for properties operated by Vale in Sergipe. The assessment of the fair value of assets and liabilities is ongoing and will be completed within 12 months from the date control of the company was granted. Brasil PCH On June 14, 2013, Petrobras entered into an agreement with Cemig Geração e Transmissão S.A. for the disposal of its entire equity interest in Brasil PCH S.A., equivalent to 49% of the voting stock, for a total of R$ 650. The completion of the transaction is subject to the approval of Conselho Administrativo de Defesa Econômica - CADE and consent of Agência Nacional de Energia Elétrica - ANEEL. Due to the approval of the transaction by the Board of Directors of the Company on June 30, 2013 the carrying amount of Petrobras’ interest in Brasil PCH of R$ 65 was reclassified to asset held for sale under current assets. Formation of joint venture to operate in Exploration and Production (E&P) in Africa On June 14, 2013, the Board of Directors of Petrobras approved the agreement between Petrobras International Braspetro B.V. (PIBBV), a subsidiary of Petrobras, and BTG PactuaI E&P B.V, a subsidiary of Banco BTG Pactual S.A., to form a joint venture to operate in the exploration and production of oil and gas in Africa, comprised of assets in Angola, Benin, Gabon, Namibia, Nigeria and Tanzania. BTG PactuaI E&P B.V. acquired 50% of the joint venture shares of Petrobras Oil & Gas B.V. (PO&G), previously held by PIBBV, for the total amount of R$ 3,364. The transaction was concluded on June 28, 2013, and the Company recognized earnings of R$ 1,906, as set out below: Consolidado Gain on disposal of assets 1,554 Fair value measurement of remaining assets 1,554 Loss on carrying amount of investments in Angola and Tanzania (1,202) 1,906 Effects on Profit or Loss: Other operating income (expenses), net 1,554 Share of profit of equity-accounted investments 352 As the transaction is subject to the approval by the governments of Angola and Tanzania, relatively to the assets located in those countries, the balance at June 30, 2013 of R$ 78 was reclassified to asset held for sale, under current assets. The partnership’s investment in PO&G was classified as a joint venture, therefore unconsolidated, reflecting the corporate structure and the terms of the shareholders' agreement, signed on June 28, 2013. 29 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Investments Information about subsidiaries, joint ventures, joint operations and associates (Parent Company) Subsidiaries: Petrobras Netherlands B.V. - PNBV 25,016 20,512 Refinaria Abreu e Lima S.A. 13,203 10,567 Petrobras Distribuidora S.A. - BR (i) 10,554 9,451 Petrobras Gás S.A. - Gaspetro 9,979 10,322 Petrobras Transporte S.A. - Transpetro 4,179 3,767 Petrobras Logística de Exploração e Produção S.A. - PB-LOG 3,326 3,435 Petrobras International Braspetro - PIB BV (i) 2,863 852 Companhia Integrada Têxtil de Pernambuco S.A. - Citepe 2,616 1,801 Petrobras Biocombustível S.A. 1,974 1,916 Companhia Locadora de Equipamentos Petrolíferos S.A. - CLEP 1,385 1,502 Companhia Petroquímica de Pernambuco S.A. - PetroquímicaSuape 1,362 1,404 Liquigás Distribuidora S.A. (i) 845 838 Termomacaé Ltda. (i) 687 795 Comperj Poliolefinas S.A. 651 651 Breitener Energética S.A. 482 476 Araucária Nitrogenados S.A. 480 − Innova S.A. 465 431 5283 Participações Ltda. (i) 385 115 Termoceará Ltda. (i) 333 343 Other subsidiaries 1,697 1,444 Joint operations 784 766 Joint ventures (i) 352 520 Associates 3,404 3,565 87,022 75,473 Goodwill 3,172 3,180 Unrealized profits - Parent company (1,269) (1,143) Other investments 145 195 Total investments 89,070 77,705 (i) The amounts reported in 2012 were adjusted to reflect the initial adoption of the amendment to IAS 19. 30 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Investments in joint ventures and associates (Consolidated) Petrochemical investments 5,395 5,837 Petrobras Oil & Gas BV 3,297 − Gas distributors 1,174 1,134 Guarani S.A. 992 985 Petroritupano - Orielo 508 476 Nova Fronteira Bioenergia S.A. 401 414 Petrowayu - La Concepción 370 394 Transierra S.A. 149 142 Petrokariña - Mata 161 154 UEG Araucária 138 131 Other associates and joint ventures 1,832 2,566 14,417 12,233 Other investments 193 244 14,610 12,477 Investments in listed companies Thousand-share lot Quoted stock exchange prices (R$ per share) Market value Company Type Petrobras Argentina 1,356,792 1,356,792 Common 1.18 1.41 1,601 1,913 1,601 1,913 Associates Braskem 212,427 212,427 Common 11.80 9.60 2,507 2,039 Braskem 75,793 75,793 Preferred A 16.47 12.80 1,248 970 3,755 3,009 The market value of these shares does not necessarily reflect the realizable value of a large block of shares. 31 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Property, plant and equipment By class of asset Consolidated Parent Company Land, buildings and improvements Equipment and other assets Assets under construction (*) Exploration and development costs (oil and gas producing properties) Total Total Balance at December 31, 2011 12,359 124,481 158,559 47,718 343,117 227,479 Additions 100 4,058 63,844 3,358 71,360 56,108 Additions to / review of estimates of decommissioning costs − − − 10,719 10,719 10,481 Capitalized borrowing costs − − 7,400 − 7,400 5,348 Business combinations 169 370 4 − 543 − Write-offs (11) (119) (5,232) (215) (5,577) (5,151) Transfers 4,946 48,679 (59,531) 13,550 7,644 879 Depreciation, amortization and depletion (933) (12,985) − (7,360) (21,278) (15,250) Impairment - recognition (42) (366) (77) (307) (792) (294) Impairment - reversal − 91 276 133 500 224 Cumulative translation adjustment 96 2,763 1,635 586 5,080 − Balance at December 31, 2012 16,684 166,972 166,878 68,182 418,716 279,824 Cost 22,140 250,630 166,878 127,408 567,056 390,436 Accumulated depreciation, amortization and depletion (5,456) (83,658) − (59,226) (148,340) (110,612) Balance at December 31, 2012 16,684 166,972 166,878 68,182 418,716 279,824 Additions 69 1,858 35,361 921 38,209 28,590 Capitalized borrowing costs − − 3,691 − 3,691 2,679 Write-offs (2) (107) (1,639) (11) (1,759) (1,231) Transfers (***) 1,571 19,181 (24,333) 3,302 (279) 1,121 Depreciation, amortization and depletion (537) (7,463) − (5,143) (13,143) (9,575) Cumulative translation adjustment 47 2,987 2,176 708 5,918 − Balance at June 30, 2013 17,832 183,428 182,134 67,959 451,353 301,408 Cost 23,957 276,060 182,134 129,591 611,742 421,226 Accumulated depreciation, amortization and depletion (6,125) (92,632) − (61,632) (160,389) (119,818) Balance at June 30, 2013 17,832 183,428 182,134 67,959 451,353 301,408 Weighted average of useful life in years 25 (25 to 40) (except land) 20 (3 to 31) (**) Unit of production method − (*) See note 27 for assets under construction by business area. (**) Includes assets depreciated based on the units of production method. (***) Includes R$ 4,898 relative to PO&G, which has been unconsolidated, as set out in note 9. At June 30, 2013, consolidated and parent company property, plant and equipment includes assets under finance leases of R$ 205 and R$ 10,007, respectively (R$ 208 and R$ 10,287 at December 31, 2012). 32 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Intangible assets By class of assets Consolidated Parent Company Softwares Rights and concessions Acquired Developed in-house Goodwill from expectations of future profitability Total Total Balance at December 31, 2011 78,804 337 1,344 949 81,434 77,709 Additions 179 141 286 − 606 458 Capitalized borrowing costs − − 30 − 30 30 Write-offs (229) (3) (6) − (238) (231) Transfers (166) 23 (198) (28) (369) (257) Amortization (91) (119) (278) − (488) (360) Impairment - reversal 12 − − − 12 − Cumulative translation adjustment 193 7 − 20 220 − Balance at December 31, 2012 78,702 386 1,178 941 81,207 77,349 Cost 79,533 1,463 2,950 941 84,887 79,873 Accumulated amortization (831) (1,077) (1,772) − (3,680) (2,524) Balance at December 31, 2012 78,702 386 1,178 941 81,207 77,349 Additions 79 20 124 − 223 137 Capitalized borrowing costs − − 10 − 10 10 Write-offs (89) (3) (4) − (96) (56) Transfers (**) (1,216) (35) (25) 4 (1,272) (86) Amortization (41) (54) (132) − (227) (157) Cumulative translation adjustment 134 1 (6) 20 149 − Balance at June 30, 2013 77,569 315 1,145 965 79,994 77,197 Cost 78,496 1,339 3,249 965 84,049 79,876 Accumulated amortization (927) (1,024) (2,104) − (4,055) (2,679) Balance at June 30, 2013 77,569 315 1,145 965 79,994 77,197 Estimated useful life - years (*) 5 5 Indefinite (*) See note 4.7 (Intangible assets) of the Company’s financial statements of December 31, 2012. (**) Includes R$ 1,244 relative to PO&G, which has been unconsolidated, as set out in note 9. Concession for exploration of oil and natural gas - Onerous Assignment Agreement (“Cessão Onerosa”) At June 30, 2013, the Company’s intangible assets include R$74,808 related to the Onerous Assignment agreement, entered into in 2010 by Petrobras, the Federal Government (assignor) and the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP (regulator and inspector), granting the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 years and renewable for a further five years upon certain conditions having been met. The agreement establishes that at the time of the declaration of commerciality for the areas there will be a review of volumes and prices, based on independent technical appraisal reports. If the review determines that the value of acquired rights are greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired in the terms of the agreement. If the review determines that the value of the acquired rights are lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds, subject to budgetary regulations. 33 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Once the effects of the aforementioned review become probable and can be reliably measured, the Company will make the respective adjustments to the purchase prices of the rights. The agreement also establishes a compulsory exploration program for each one of the blocks and minimum commitments related to the acquisition of goods and services from Brazilian suppliers in the exploration and development stages, which will be subject to certification by the ANP. In the event of non-compliance, the ANP may apply administrative sanctions pursuant to the terms in the agreement. Based on drilling results obtained so far, expectations regarding the production potential of the areas are being confirmed and the Company will continue to develop its investment program and activities as established in the agreement. Exploration for and evaluation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area until the declaration of the technical and commercial viability of the reserves. Movements on capitalized costs directly associated with exploratory wells pending determination of proved reserves and the balance of amounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the table below: Consolidated Exploratory costs recognized in Assets (*) Property, plant and equipment Opening balance 21,760 18,983 Additions 5,510 12,982 Write offs (795) (5,439) Transfers (***) (3,827) (5,137) Cumulative translation adjustment (4) 371 Closing balance 22,644 21,760 Intangible Assets (**) 76,433 77,588 Total Exploratory Costs Capitalized 99,077 99,348 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. (**) The balance of intangible assets comprises mainly the amounts related to the Onerous Assignment Agreement (note 12.2). (***) Includes R$ 1,523 relative to PO&G, which has been unconsolidated, as set out in note 9. Exploration costs recognized in profit or loss and cash used in oil and gas exploration and evaluation activities are set out in the table below: Consolidated Exploration costs recognized in profit or loss Jan-Jun 2013 Jan-Jun 2012 Geological and geophysical expenses 1,121 1,071 Exploration expenditures written off (includes dry wells and signature bonuses) 1,231 3,282 Other exploration expenses 76 74 Total expenses 2,428 4,427 Consolidated Cash used in activities Jan-Jun 2013 Jan-Jun 2012 Operating activities 1,389 1,230 Investment activities 5,895 6,402 Total 7,284 7,632 34 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Trade payables Consolidated Current liabilities Third parties In Brazil 12,980 13,306 Abroad 11,148 10,430 Related parties 1,139 1,039 25,267 24,775 Finance Debt Consolidated Current liabilities Non-current Abroad Financial institutions 12,230 9,428 65,140 51,406 Bearer bonds - Notes, Global Notes and Bonds 2,888 2,514 94,199 63,413 Others − 500 − 5 15,118 12,442 159,339 114,824 In Brazil Export Credit Notes 163 291 18,723 12,795 BNDES 1,946 1,714 42,861 44,111 Debentures 285 286 569 705 FINAME 88 69 1,266 666 Bank Credit Certificate 33 102 3,606 3,606 Others 527 379 4,285 4,111 3,042 2,841 71,310 65,994 18,160 15,283 230,649 180,818 Interest expense on debt 2,495 2,081 Long-term debt due within one year (principal) 7,093 5,711 Short-term debt 8,572 7,491 18,160 15,283 Scheduled maturity dates of non-current debt (principal and interest accrued) Consolidated 2014 4,898 2015 15,812 2016 23,332 2017 19,712 2018 and thereafter 166,895 Total 230,649 35 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Annual interest rates range for non-current debt Consolidated Abroad Up to 4% p.a. 87,741 65,022 From 4.01 to 6% p.a. 49,303 28,135 From 6.01 to 8% p.a. 20,863 20,263 More than 8% p.a. 1,432 1,404 159,339 114,824 In Brazil Up to 6% p.a. 6,365 6,916 From 6.01 to 8% p.a. 47,184 50,141 From 8.01 to 10% p.a. 16,753 7,819 More than 10% p.a. 1,008 1,118 71,310 65,994 230,649 180,818 Non-current debt by major currency Consolidated U.S. dollar 140,686 98,714 Real 46,467 37,622 Real indexed to U.S. dollar 24,843 28,063 Euro 12,928 10,492 Pound Sterling 3,779 3,706 Japanese Yen 1,946 2,221 230,649 180,818 The sensitivity analysis for financial instruments subject to foreign exchange variation and the fair value of the long-term debt are disclosed in notes 30 and 31, respectively. Weighted average capitalization rate for borrowing costs The weighted average interest rate, of the costs applicable to borrowings that are outstanding, applied over the balance of assets under construction for capitalization of borrowing costs was 4.1% p.a. in the first half of 2013 (4.6% p.a. in the first half of 2012). Funding Funding requirements are related to the development of oil and gas production projects, building of vessels and pipelines, and expansion of industrial plants, among other uses. 36 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) The main long-term debt issuances in the first half of 2013 are set out below: a) Abroad Description Company Date Amount Maturity Global notes issued in the amount of US$11,000 million. PGF BV May/13 22,383 2016, 2019, 2023 and 2043 Financing in the amount of US$ 3,400 million obtained from a commercial bank . PGT BV Apr/13, May/13 and Jun/13 7,063 2019 Financing in the amount of US$ 1,500 million obtained from commercial banks. PGT BV Feb/13, Mar/13 2,998 2019, 2020 Credit line in the amount of US$ 500 million hired from a commercial bank, guaranteed by an export credit agency. PIB BV Apr/13 1,001 2025 Financing in the amount of €350 million from a commercial bank. PGF BV Apr/13 901 2030, 2038 Financing in the amount of €300 million from a commercial bank. PGF BV Feb/13 810 2028, 2033 Use of credit line in the amount of US$ 253 million from an export credit agency and a commercial bank. Petrobras Apr/13 500 2025 Financing in the amount of US$137 million obtained from a commercial bank. PNBV Mar/13 271 2023 35,927 b) In Brazil Description Company Date Amount Maturity Financing from a commercial bank with issuance of export credit note . Petrobras May/13 and Jun/13 11,000 2020 Financing from a commercial bank with issuance of export credit note. Petrobras Apr/13 3,000 2021 Financing obtained from development bank. Petrobras Feb/13 to Jun/13 2,504 2014, 2015, 2016, 2017, 2022, 2024 and 2026 Bank Credit Note, obtained from a commercial bank. Petrobras Jan/13 Mar/13 and May/13 500 2015 and 2023 Financing obtained from agricultural savings credit. BR Distribuidora May/13 185 2015 Bank Credit Note, obtained from a commercial bank. Petrobras May/13 148 2023 17,337 37 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Funding – outstanding balance a) Abroad Amounts in US$ million Company Available (line of credit) Used Balance PNBV 1,000 173 827 Petrobras 1,000 253 747 PGT BV 1,000 400 600 b) In Brazil Company Available (line of credit) Used Balance Transpetro (*) 10,004 1,571 8,433 Petrobras 12,484 7,731 4,753 Liquigas 114 83 31 (*)Purchase and sale agreements of 49 vessels and 20 convoys were signed with six Brazilian shipyards in the amount of R$ 11,116. Guarantees Petrobras is not required to provide guarantees to financial institutions. Financial transactions carried out by subsidiaries for which corporate guarantees are required from Petrobras are presented in note 17.3. Certain loans provided by development banks, such as BNDES are secured by the assets being financed. The loans obtained by Special Purpose Entities (SPE) are guaranteed by the project assets, as well as a lien on credit rights and shares of the SPEs. 38 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Leases Future minimum lease payments / receipts – Finance leases Consolidated Minimum receipts Minimum payments 2013 225 38 2014 - 2017 1,584 185 2018 and thereafter 4,514 634 Estimated lease receipts/payments 6,323 857 Interest expense (annual) (2,868) (625) Present value of the lease receipts / payments 3,455 232 Current 134 39 Non-current 3,321 193 At June 30, 2013 3,455 232 Current 123 37 Non-current 3,139 176 At December 31, 2012 3,262 213 Future minimum lease payments - Operating leases Consolidated 2013 23,237 2014 - 2017 89,652 2018 and thereafter 73,414 At June 30, 2013 186,303 At December 31, 2012 166,719 In the first half of 2013, the Company paid R$ 11,359 for operating lease installments, recognized as a period expense. Related parties Commercial transactions and other operations Petrobras carries out commercial transactions with its subsidiaries, joint arrangements, special purpose entities and associates at normal market prices and market conditions. At June 30, 2013 and December 31, 2012, no losses were recognized on the statement of financial position for related party accounts receivable. 39 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) By transaction Parent company Jan-Jun 2013 Assets Liabilities Profit or Loss Current Non-current Total Current Non-current Total Profit or Loss Revenues (mainly sales revenues) 64,461 Foreign exchange and inflation indexation charges, net (1,485) Financial income (expenses), net (926) Assets Trade and other receivables 8,647 3,684 12,331 Trade and other receivables (mainly from sales) 7,220 − 7,220 Dividends receivable 942 − 942 Intercompany loans − 280 280 Capital increase (advance) − 2,238 2,238 Related to construction of natural gas pipeline − 777 777 Reimbursements receivable − 236 236 Other operations 485 153 638 Liabilities Finance leases (1,688) (5,518) (7,206) Financing on credit operations − (2,595) (2,595) Intercompany loans − (23,963) (23,963) Prepayment of exports − (32,874) (32,874) Accounts payable to suppliers (12,805) − (12,805) Purchases of crude oil, oil products and others (10,150) − (10,150) Affreightment of platforms (1,976) − (1,976) Advances from clients (454) − (454) Others (225) − (225) Other operations − (88) (88) 62,050 8,647 3,684 12,331 (14,493) (65,038) (79,531) Jan-Jun/2012 60,052 As of December 31, 2012 9,191 6,886 16,077 (20,478) (28,730) (49,208) 40 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) By company Parent Company Jan-Jun 2013 Assets Liabilities Profit or Loss Current Non-current Total Current Non-current Total Subsidiaries (*) BR Distribuidora 40,540 2,079 23 2,102 (291) (23) (314) PIB-BV Holanda 6,110 1,642 79 1,721 (3,859) (59,432) (63,291) Gaspetro 4,651 1,722 777 2,499 (2,166) − (2,166) Transpetro 302 413 − 413 (634) − (634) Refinaria Abreu e Lima 216 64 1,589 1,653 − − − Thermoelectric power plants (38) 322 229 551 (105) (816) (921) PNBV (51) 35 20 55 (2,304) − (2,304) Brasoil 38 486 40 526 (12) − (12) PifCo (237) 5 3 8 (3,146) − (3,146) Other subsidiaries 1,528 1,006 802 1,808 (944) (520) (1,464) 53,059 7,774 3,562 11,336 (13,461) (60,791) (74,252) Special purpose entities (SPE) Nova Transportadora do Nordeste - NTN 17 339 44 383 (202) (707) (909) CDMPI (38) − − − (328) (1,802) (2,130) Nova Transportadora do Sudeste - NTS 16 308 − 308 (177) (677) (854) PDET Off Shore (34) − 62 62 (172) (996) (1,168) Other SPE's − − 12 12 − − − (39) 647 118 765 (879) (4,182) (5,061) Associates Companies from the petrochemical sector 9,025 209 − 209 (105) (65) (170) Other Associates 5 17 4 21 (48) − (48) 9,030 226 4 230 (153) (65) (218) 62,050 8,647 3,684 12,331 (14,493) (65,038) (79,531) (*) Includes its subsidiaries and joint ventures. Annual rates for intercompany loans Parent Company Assets Liabilities Up to 7% p.a. − 4,307 (16,616) (14,930) From 7.01% to 10% p.a. − − (7,347) (6,832) From 10.01% to 13% p.a. 78 1 − − More than 13% p.a. 202 277 − − 280 4,585 (23,963) (21,762) 41 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Non standardized receivables investment fund (FIDC-NP) The Parent Company invests in the non-standardized receivables investment fund (FIDC-NP), which comprises mainly receivables and non-performing receivables arising from the operations performed by subsidiaries of the Petrobras Group. The balances of the operations of the Parent Company with FIDC-NP are the following: Parent company Short-term financial investments 11,554 79 Marketable securities 15,561 2,370 Deferred finance charges 416 86 Assignment of receivables (905) (1,154) Total recognized within current assets 26,626 1,381 Assignments of non-performing receivables (19,759) (9,060) Total recognized within current liabilities (19,759) (9,060) Jan-Jun/2013 Jan-Jun/2012 Finance income FIDC-NP 138 456 Finance expense FIDC-NP (496) (777) Net finance income (expense) (358) (321) Guarantees Granted At June 30, 2013, 2012, the outstanding balance of financial operations carried out by these subsidiaries and guaranteed by Petrobras is set out below: Maturity date of the loans PifCo PNBV TAG Ref. Abreu e Lima PGT PGF Others Total Total 2013 829 3,347 − − 3,323 − − 7,499 6,939 2014 1,120 368 − 1,488 1,507 2015 2,770 2,627 − 5,397 4,992 2016 8,312 3,840 − − − 4,985 − 17,137 12,019 2017 4,420 2,283 − 665 7,368 7,220 2018 and thereafter 44,419 23,240 12,153 11,544 17,503 28,323 1,636 138,818 99,016 61,870 35,705 12,153 11,544 20,826 33,308 2,301 177,707 131,693 Investment fund of subsidiaries abroad At June 30, 2013, a subsidiary of PIB BV had amounts invested in an investment fund abroad that held debt securities of other subsidiaries of Petrobras, mainly related to Gasene, Malhas, CDMPI, CLEP and Marlim Leste (P-53), among other investments, in the amount of R$ 16,674 (R$ 15,561 at December 31, 2012). 42 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: Consolidated Assets Liabilities Assets Liabilities Joint ventures and associates 1,764 1,305 1,593 1,220 Gas distributors 1,216 554 912 442 Braskem and its subsidiaries 213 190 311 222 Other joint ventures and associates 335 561 370 556 Government entities and pension funds 48,401 74,702 49,933 71,334 Government bonds 36,025 − 36,959 − Banco do Brasil S.A. (BB) 1,046 12,180 1,979 9,010 Judicial deposits (CEF and BB) 5,868 − 5,453 − Receivables from the electricity sector (note 17.6) 4,180 − 3,958 − Petroleum and alcohol account - Receivables from Federal government (note 17.7) 835 − 835 − BNDES 7 46,203 7 47,868 Caixa Econômica Federal (CEF) − 11,269 − 8,262 Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) − 3,295 − 3,957 Federal government - Dividends and interest on capital − 506 − 977 Petros (Pension fund) − 159 − 334 Others 440 1,090 742 926 50,165 76,007 51,526 72,554 Current 40,021 9,057 41,594 10,827 Non-Current 10,144 66,950 9,932 61,727 Receivables from the electricity sector At June 30, 2013, the Company had R$ 4,180 (R$ 3,958 at December, 31, 2012) of receivables from the Brazilian electricity sector, of which R$2,942 were classified to non-current assets following negotiations occurred in 2013. The Company supplies fuel to thermoelectric power plants located in the northern region of Brazil, which are direct or indirect subsidiaries of Eletrobras, the Federal Government electric energy company. Part of the costs for supplying fuel to these thermoelectric power stations is borne by the Fuel Consumption Account (Conta de Consumo de Combustível - CCC), managed by Eletrobras. Collections of amounts related to fuel supply to Independent Power Producers (Produtores Independentes de Energia - PIE), which are companies created for the purpose of generating power exclusively for Amazonas Distribuidora de Energia S.A. - AME, a direct subsidiary of Eletrobras rely directly on AME, which transfers funds to the Independent Power Producers. In March 2013 a private instrument of debt confession was signed with AME, with Eletrobras as guarantor, in the amount of R $ 850, to be paid in 60 successive monthly installments of R$ 14, indexed to the SELIC interest rate. The Company continuous to vigorously pursue an agreement to recover these receivables in full and partial payments have been made. The balance of these receivables at June 30, 2013, was R$3,777 (R$ 3,520 at December 31, 2012), of which R$2,180 was past due (R$ 2,966 at December 31, 2012). 43 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) The Company also has electricity supply contracts with AME signed in 2005 by its subsidiary Breitener Energética S.A., which, pursuant to the terms of the agreements, are considered a finance lease of the two thermoelectric power plants, since the contracts determine that the power plants should be returned to AME at the end of the agreement period with no residual value (20-year term), among other contractual provisions. The balance of these receivables was R$403 (R$ 438 at December, 31, 2012), none of which was overdue. Petroleum and Alcohol accounts - Receivables from Federal Government STN At June 30, 2013, the balance of receivables related to the Petroleum and Alcohol accounts was R$ 835 (R$ 835 at December 31, 2012). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. The Company has provided all the information required by the National Treasury Secretariat (Secretaria do Tesouro Nacional - STN) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Compensation of employees and officers Petrobras’ key management short-term compensation (which comprises salaries and other short-term benefits) during the first half of 2013 was R$6.4 referring to seven officers and ten board members (R$ 6.4 in the first half of 2012, referring to eight officers and ten board members). In the first half of 2013 the compensation of board members and officers for the consolidated Petrobras group amounted to R$29.5 (R$ 25.2 in the first half of 2012). Provision for decommissioning costs Consolidated Non-current liabilities Opening balance 19,292 8,839 Revision of provision − 10,754 Payments made (501) (571) Interest accrued 227 258 Others (6) 12 Closing balance 19,012 19,292 44 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Taxes Taxes and contributions Consolidated Current assets Taxes in Brazil ICMS (VAT) 3,324 3,152 PIS / COFINS (taxes on revenues) 5,185 4,657 CIDE 47 47 Income tax 2,911 2,328 Social contribution 854 237 Other taxes 367 395 12,688 10,816 Taxes abroad 794 571 13,482 11,387 Non-current assets Taxes in Brazil Deferred ICMS (VAT) 1,939 1,845 Deferred PIS and COFINS (taxes on revenues) 8,665 8,279 Others 610 515 11,214 10,639 Taxes abroad 34 34 11,248 10,673 Current liabilities Taxes in Brazil ICMS (VAT) 2,687 3,040 PIS / COFINS (taxes on revenues) 915 1,004 CIDE 36 34 Production Taxes (Special Participation / Royalties) 4,547 5,363 Withholding Income tax and social contribution 371 1,155 Current income tax and social contribution 452 574 Other taxes 719 735 9,727 11,905 Taxes abroad 630 617 10,357 12,522 45 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Deferred income tax and social contribution - non-current The changes in deferred income tax and social contribution are set out in the tables below: Consolidated Property, plant and equipment Oil and gas exploration costs Others Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on capital Others(*) Total Balance at January 1, 2012 (21,336) (4,132) (797) (1,583) 629 644 1,190 887 2,380 (22,118) Recognized in profit or loss for the year (4,542) (2,518) 1,927 450 131 19 (235) 1,268 (756) (4,256) Recognized in shareholders' equity − 3,226 3,226 Cumulative translation adjustment − 220 (6) − (107) (392) − (9) (455) (749) Others (27) 73 23 (69) 54 1,996 − − 25 2,075 Balance at December 31, 2012 (25,905) (6,357) 1,147 (1,202) 707 2,267 955 2,146 4,420 (21,822) Recognized in profit or loss for the period (2,945) (1,565) 1,177 45 248 110 138 (2,131) (259) (5,182) Recognized in shareholders' equity − − 1,675 − 748 2,423 Cumulative translation adjustment (6) (121) (1) − 1 36 9 (1) (117) (200) Others (69) 353 (213) 28 1 1,071 99 (31) 697 1,936 Balance at June 30, 2013 (28,925) (7,690) 3,785 (1,129) 957 3,484 1,201 (17) 5,489 (22,845) Deferred tax assets 17,440 Deferred tax liabilities (39,262) Balance at December 31, 2012 (*) (21,822) Deferred tax assets 20,471 Deferred tax liabilities (43,316) Balance at June 30, 2013 (22,845) (*) Includes the effects of the adoption of IAS 19 amendment as set out on note 2.2. Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. . 46 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Reconciliation between tax expense and accounting profit A numerical reconciliation between tax expense and the product of “income before income taxes” multiplied by the applicable statutory corporate tax rates is set out in the table below: Consolidated Jan-Jun 2013 Jan-Jun 2012 Income before taxes 19,341 10,821 Income tax and social contribution computed based on Brazilian statutory corporate tax rates (34%) (6,576) (3,679) Adjustments between income taxes based on statutory rates and on the effective tax rate: · Tax benefit from the deduction of interest on capital from income − 887 ·Different taxes rates for companies abroad 1,100 186 ·Tax incentives 21 182 ·Tax losses not recorded as assets (209) (384) ·Deductible / (Non-deductible) expenses, net (*) (507) (632) ·Tax credits of companies abroad in the exploration stage (4) − ·Others 348 176 Income tax and social contribution expense (5,827) (3,264) Deferred income tax and social contribution (5,182) (1,794) Current income tax and social contribution (645) (1,470) (5,827) (3,264) Effective tax rate 30.1% 30.2% (*) Includes share of profit of equity-accounted investments. Employee benefits (Post-employment) The Company sponsors defined benefit and variable contribution pension plans, in Brazil and of certain of its international subsidiaries, as well as defined benefit medical plan for employees in Brazil (active and inactive) and their dependents. 47 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) The changes in the benefits granted to employees are presented as follows: Consolidated Pension Plan Health Care Plan Total Balance at December 31, 2011 5,059 13,021 18,080 (+) Initial adoption of amended IAS 19 9,024 2,453 11,477 Balance at January 1, 2012 14,083 15,474 29,557 (+) Costs incurred in the year 1,971 2,103 4,074 (-) Payment of contributions (562) (709) (1,271) (-) Payments related to the financial commitment agreement (321) − (321) (+) Remeasurement - actuarial Gains / Losses (amended IAS 19) 9,041 580 9,621 Others 1 (1) − Balance at December 31, 2012 24,213 17,447 41,660 Current 971 639 1,610 Non-current 23,242 16,808 40,050 24,213 17,447 41,660 (+) Costs incurred in the period 1,770 1,005 2,775 (-) Payment of contributions (253) (362) (615) (-) Payments related to the financial commitment agreement (168) − (168) Others 3 − 3 Balance at June 30, 2013 25,565 18,090 43,655 Current 948 638 1,586 Non-current 24,617 17,452 42,069 25,565 18,090 43,655 The amounts recognized in the income statement related to the pension and medical plans are set out below: Consolidated Pension plan Defined benefit Variable contribution Health care plan Total Current service cost 526 156 209 891 Interest cost over net Liabilities/(Assets) 994 54 796 1,844 Others − 40 − 40 Costs for the period Jan-Jun/2013 1,520 250 1,005 2,775 Related to employees: Active 1,043 247 518 1,808 Retired 477 3 487 967 Costs for the period Jan-Jun/2013 1,520 250 1,005 2,775 Costs for the period Jan-Jun/2012 699 262 1,051 2,012 At June 30, 2013, the Company had the carrying amount of R$ 6,324 related to crude oil and oil products pledged as security for the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008. In the first half of 2013, the Company's contribution to the defined contribution portion of the Petros Plan 2 was R$314. 48 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Shareholders’ equity Share capital At June 30, 2013, subscribed and fully paid share capital was R$205,411, represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. Capital increase with reserves in 2013 The Extraordinary General Meeting, held jointly with the Annual General Meeting, on April 29, 2013, approved an increase of capital through capitalization of a portion of the profit reserve for tax incentives established in 2012, of R$ 19. Share capital increased from R$ 205,392 to R$ 205,411. Dividends Dividends for 2012 The Annual General Meeting held on April 29, 2013 approved the dividends for 2012 of R$ 8,876 (R$ 0.47 per common share and US$ 0.96 per preferred share), which represent 44.73% of the adjusted net income in Brazilian Reais (adjusted in accordance with Brazilian Corporation Law). Dividends in the form of interest on capital are to be distributed as set out below: Common share Preferred share Payment Date of approval by Board of Directors Ex-date Date of payment Amount of payment Gross amount per share (Common and Preferred) (R$) Amount of payment Gross amount per share (Common and Preferred) (R$) Total amount of payment 1 st payment 04.27.2012 05.11.2012 05.31.2012 1,489 0.20 1,120 0.20 2,609 2 rd and 3 rd payments 02.04.2013 04.29.2013 05.29.2013 08.30.2013 2,009 0.27 4,258 0.76 6,267 3,498 0.47 5,378 0.96 8,876 Interim distributions of interest on capital in 2012 has been deducted from the distribution approved at the close of fiscal year 2012 and indexed based on the SELIC rate from the date of payment to December 31, 2012. The remaining amount of interest on capital is being indexed based on the SELIC rate from December 31, 2012 to the date of payment. Earnings per share Consolidated Parent company Jan-Jun2013 Jan-Jun/2012 Jan-Jun2013 Jan-Jun/2012 Net income attributable to the Shareholders of Petrobras 13,894 7,868 13,796 7,690 Weighted average number of common and preferred shares outstanding (No. of shares) 13,044,496,930 13,044,496,930 13,044,496,930 13,044,496,930 Basic and diluted earnings per common and preferred share (R$ per share) 1.07 0.60 1.06 0.59 49 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Sales revenues Consolidated Jan-Jun 2013 Jan-Jun 2012 Gross sales revenue 178,477 165,561 Sales taxes (32,315) (31,380) Sales revenues 146,162 134,181 Other operating expenses, net Consolidated Jan-Jun 2013 Jan-Jun 2012 Pension and medical benefits (967) (1,015) (Losses) / Gains on legal, administrative and arbitration proceedings (864) (851) Institutional relations and cultural projects (683) (692) Unscheduled stoppages and pre-operating expenses (597) (829) Inventory write-down to net realizable value (market value) (470) (911) Expenditures on health, safety and environment (271) (260) Impairment − (1) Government grants 170 591 Gains on disposal of non-current assets 1,400 20 Others (191) (166) (2,473) (4,114) Expenses by nature Consolidated Jan-Jun/2013 Jan-Jun/2012 Raw material / products for resale (59,529) (52,976) Production taxes (14,507) (15,680) Employee benefits (13,036) (10,475) Depreciation, depletion and amortization (13,366) (10,066) Changes in inventories 1,363 1,718 Materials, third-party services, freight, rent and other related costs (22,942) (22,525) Exploration expenditures (includes dry wells and signature bonuses written off) (1,231) (3,282) Other taxes (472) (318) (Losses) / Gains on legal, administrative and arbitration proceedings (864) (851) Institutional relations and cultural projects (683) (692) Unscheduled stoppages and pre-operating expenses (598) (829) Expenditures on health, safety and environment (271) (260) Inventory write-down to net realizable value (market value) (470) (911) Impairment − (1) Gains (losses) on disposal of non-current assets 1,400 20 (125,206) (117,128) Cost of Sales (108,598) (97,922) Selling expenses (4,847) (4,702) General and administrative expenses (5,060) (4,696) Exploration costs (2,488) (4,427) Research and development expenses (1,268) (949) Other taxes (472) (318) Other operating expenses, net (2,473) (4,114) (125,206) (117,128) 50 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Net finance income (expense) Consolidated Jan-Jun/2013 Jan-Jun/2012 Foreign exchange and inflation indexation charges on net debt (*) (8,808) (5,793) Debt interest and charges (5,371) (4,868) Income from investments and marketable securities 1,125 1,912 Financial result on net debt (13,054) (8,749) Capitalized borrowing costs 3,701 3,671 Cash flow hedge on futures exports. 7,982 − Gains (losses) on derivatives (17) 109 Interest income from marketable securities (47) 172 Other finance expense and income, net (23) 97 Other foreign exchange and indexation charges, net (703) (1,242) Finance income (expenses), net (2,161) (5,942) Finance income (expenses) (**) Income 1,881 2,834 Expenses (2,479) (1,737) Foreign exchange and indexation charges, net (1,563) (7,039) (2,161) (5,942) (*) Includes indexation charges on debt in local currency indexed to the U.S. dollar. (**) Pursuant to item 3.06 of the income statement. 51 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Supplementary statement of cash flows information Consolidated Jan-Jun 2013 Jan-Jun 2012 Amounts paid and received during the period Income tax and social contribution paid 1,595 922 Withholding income tax paid for third-party 2,113 2,332 Investing and financing transactions not involving cash Purchase of property, plant and equipment on credit 186 282 52 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Segment information Consolidated assets by Business Area - 06.30.2013 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Current assets 14,628 40,794 8,478 233 6,950 7,278 79,138 (12,789) 144,710 Non-current assets 318,674 158,069 53,232 2,358 10,318 31,477 30,952 (762) 604,318 Long-term receivables 12,305 10,271 4,342 33 3,730 5,214 23,228 (762) 58,361 Investments 192 5,461 1,709 1,822 11 5,335 80 − 14,610 Property, plant and equipment 230,099 142,019 46,362 503 5,859 19,656 6,855 − 451,353 In operation 141,697 68,266 38,833 463 4,395 10,474 5,091 − 269,219 Under construction 88,402 73,753 7,529 40 1,464 9,182 1,764 − 182,134 Intangible assets 76,078 318 819 − 718 1,272 789 − 79,994 Total Assets 333,302 198,863 61,710 2,591 17,268 38,755 110,090 (13,551) 749,028 Consolidated assets by Business Area - 12.31.2012 Current assets 13,415 41,610 7,377 239 6,490 7,186 55,956 (14,171) 118,102 Non-current assets 296,784 145,285 50,768 2,311 10,125 31,098 30,141 (751) 565,761 Long-term receivables 10,462 9,364 3,504 33 3,785 4,564 22,400 (751) 53,361 Investments 164 5,920 2,371 1,757 31 1,915 319 − 12,477 Property, plant and equipment 210,029 129,686 44,108 521 5,585 22,237 6,550 − 418,716 In operation 131,714 59,930 37,000 485 4,212 13,925 4,572 − 251,838 Under construction 78,315 69,756 7,108 36 1,373 8,312 1,978 − 166,878 Intangible assets 76,129 315 785 − 724 2,382 872 − 81,207 Total Assets 310,199 186,895 58,145 2,550 16,615 38,284 86,097 (14,922) 683,863 53 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Consolidated Statement of Income per Business Area - 2013 Jan-Jun 2013 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 67,954 114,546 16,074 457 43,370 17,455 − (113,694) 146,162 Intersegments 67,412 40,364 1,292 393 1,182 3,051 − (113,694) − Third parties 542 74,182 14,782 64 42,188 14,404 − − 146,162 Cost of sales (35,178) (121,106) (13,044) (508) (39,135) (14,182) − 114,555 (108,598) Gross profit 32,776 (6,560) 3,030 (51) 4,235 3,273 − 861 37,564 Expenses (4,126) (3,750) (1,038) (93) (2,456) 119 (5,448) 184 (16,608) Selling, general and administrative expenses (424) (2,890) (990) (54) (2,445) (875) (2,405) 176 (9,907) Exploration costs (2,383) − (105) − − (2,488) Research and development expenses (646) (222) (72) (25) (2) (4) (297) − (1,268) Other taxes (47) (78) (79) (1) (25) (157) (85) − (472) Other operating expenses, net (626) (560) 103 (13) 16 1,260 (2,661) 8 (2,473) Income before financial results, profit sharing and income taxes 28,650 (10,310) 1,992 (144) 1,779 3,392 (5,448) 1,045 20,956 Financial income (expenses), net − (2,161) − (2,161) Share of profit of equity-accounted investments (2) 32 198 (27) 1 348 (4) − 546 Net Income before income taxes 28,648 (10,278) 2,190 (171) 1,780 3,740 (7,613) 1,045 19,341 Income tax and social contribution (9,741) 3,506 (678) 49 (605) (961) 2,958 (355) (5,827) Net income (loss) 18,907 (6,772) 1,512 (122) 1,175 2,779 (4,655) 690 13,514 Net income attributable to: Shareholders of Petrobras 18,867 (6,772) 1,454 (122) 1,175 2,700 (4,098) 690 13,894 Non-controlling interests 40 − 58 − − 79 (557) − (380) 18,907 (6,772) 1,512 (122) 1,175 2,779 (4,655) 690 13,514 54 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Consolidated Statement of Income per Business Area – 2012 Jan-Jun 2012 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 72,245 110,269 9,945 396 36,889 16,889 − (112,452) 134,181 Intersegments 71,896 34,824 1,285 286 719 3,442 − (112,452) − Third parties 349 75,445 8,660 110 36,170 13,447 − − 134,181 Cost of sales (31,351) (123,146) (7,883) (422) (33,614) (13,151) − 111,645 (97,922) Gross profit 40,894 (12,877) 2,062 (26) 3,275 3,738 − (807) 36,259 Expenses (5,876) (4,192) (1,039) (118) (2,010) (1,355) (4,733) 117 (19,206) Selling, general and administrative expenses (482) (3,003) (851) (64) (2,024) (835) (2,256) 117 (9,398) Exploration costs (4,198) − (229) − − (4,427) Research and development expenses (425) (179) (27) (38) (2) − (278) − (949) Other taxes (45) (56) (36) (2) (17) (86) (76) − (318) Other operating expenses, net (726) (954) (125) (14) 33 (205) (2,123) − (4,114) Income before financial results, profit sharing and income taxes 35,018 (17,069) 1,023 (144) 1,265 2,383 (4,733) (690) 17,053 Financial income (expenses), net − (5,942) − (5,942) Share of profit of equity-accounted investments (2) (364) 158 (62) 1 (11) (10) − (290) Net Income before income taxes 35,016 (17,433) 1,181 (206) 1,266 2,372 (10,685) (690) 10,821 Income tax and social contribution (11,906) 5,804 (348) 49 (430) (1,271) 4,603 235 (3,264) Net income (loss) 23,110 (11,629) 833 (157) 836 1,101 (6,082) (455) 7,557 Net income attributable to: Shareholders of Petrobras 23,117 (11,629) 793 (157) 836 1,032 (5,669) (455) 7,868 Non-controlling interests (7) − 40 − − 69 (413) − (311) 23,110 (11,629) 833 (157) 836 1,101 (6,082) (455) 7,557 55 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Consolidated Statement per International Business Area Income statement Jan-Jun 2013 Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Sales revenues 5,232 8,556 594 5,323 − (2,250) 17,455 Intersegments 3,115 2,140 38 8 − (2,250) 3,051 Third parties 2,117 6,416 556 5,315 − − 14,404 Income before financial results, profit sharing and income taxes 3,518 23 33 101 (285) 2 3,392 Net income attributable to shareholders of Petrobras 2,930 46 30 90 (398) 2 2,700 Income statement Jan-Jun 2012 Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Sales revenues 5,017 8,628 545 4,802 − (2,103) 16,889 Intersegments 3,546 1,959 33 7 − (2,103) 3,442 Third parties 1,471 6,669 512 4,795 − − 13,447 Income before financial results, profit sharing and income taxes 2,867 (368) 59 70 (249) 4 2,383 Net income attributable to shareholders of Petrobras 1,654 (365) 25 68 (354) 4 1,032 Total assets Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total As of 06.30.2013 30,822 5,738 1,499 2,397 2,336 (4,037) 38,755 As of 12.31.2012 30,817 4,913 1,551 2,217 3,227 (4,441) 38,284 56 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Provisions for legal proceedings, contingent liabilities and contingent assets The Company is a defendant in numerous legal proceedings involving tax, civil, labor, corporate and environmental issues, as a result of its normal course business. The classification of the lawsuits in accordance with the expectation of loss as probable, possible or remote, as well as their estimated amounts, is prepared based on advice from its legal advisors and management's best estimates. Provisions for legal proceedings The Company has recognized a provision for proceedings in an amount sufficient to cover the losses considered as probable and that could be reasonably estimated. The main proceedings are related to labor claims, withholding of income taxes for securities issued outside Brazil, losses and damages resulting from the cancellation of an assignment of excise tax (IPI) credits to a third party; as well as fishermen seeking indemnification from the Company for a January 2000 oil spill in the State of Rio de Janeiro. The Company has provisions for legal proceedings in the amounts set out below: Consolidated Non-current liabilities Labor claims 1,024 687 Tax claims 886 696 Civil claims 1,243 1,050 Environmental claims 125 128 Other claims 22 24 3,300 2,585 Consolidated Opening balance 2,585 2,041 Addition of provision 855 1,256 Amounts used during the year (payment) (228) (859) Accretion expense 81 199 Others 7 (52) Closing balance 3,300 2,585 Judicial deposits Judicial deposits made in connection with legal proceedings and guarantees are set out in the table below according to the nature of the corresponding lawsuits: Consolidated Non-current asset Labor 1,788 1,775 Tax 2,652 2,283 Civil 1,273 1,302 Environmental 178 142 Others 14 8 5,905 5,510 57 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Consolidated contingent liabilities for legal proceedings (not provided for) Nature Estimate Tax 59,789 Civil - General 4,600 Labor 4,204 Civil - Environmental 1,450 Others 13 70,056 A brief description of the nature of the main contingent liabilities (tax and civil), for which the expectation of loss is considered as possible are set out in the tables below: a) Tax Proceedings Description of tax proceedings Estimate Plaintiff: Secretariat of the Federal Revenue of Brazil 1) Deduction of expenses from the renegotiation of the Petros Plan from the calculation basis of income tax (IRPJ) and social contribution (CSLL) and penalty charged. Current status: Awaiting the hearing of an appeal at the administrative level. 4,454 2) Profits of subsidiaries and associates domiciled abroad in the years of 2005, 2006, 2007 and 2008 not included in the calculation basis of IRPJ and CSLL. Current status: Awaiting the hearing of an appeal at the administrative level. 3,529 3) Deduction from the calculation basis of IRPJ and CSLL of expenses incurred in 2007 related to employee benefits and Petros. Current status: This claim is being disputed at the administrative level. 1,786 4)Non-payment of withhold income tax (IRRF) and Contribution of Intervention in the Economic Domain (CIDE) over remittances for payment of platforms' affreightment. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 9,262 5) Non payment of CIDE on imports of naphtha. Current status: This claim is being discussed at the administrative level. 3,540 6) Non-payment of CIDE in the period from March 2002 until October 2003 in transactions with distributors and service stations that were holders of judicial injunctions that determined the sale of gas without the gross-up of such tax. Current status: Awaiting the hearing of a special appeal in the Higher Chamber of Tax Appeals (CSRF). 1,481 7) Non-payment of tax on financial operations (IOF) on intercompany loans. Current situation: Awaiting a hearing of an appeal at the administrative instance. 3,687 8) Non-paymen of withhold income tax (IRRF) over remittances abroad for payment of petroleum imports. Current status: Awaiting the hearing of an appeal at the administrative level. 3,916 9) PIS and COFINS - Tax credits recovery denied due to failure to comply with an accessory obligation in the years of 2004, 2005 and 2006. Current status: Awaiting the hearing of an appeal at the administrative level. 1,789 Plaintiff: State Finance Department of AM, BA, DF, ES, PA, PE and RJ 10)Non-payment of ICMS due to differences in measuring starting and ending inventory. Current status: This claim involves processes in different administrative, in which the Company is taking legal actions to ensure its rights. 3,665 Plaintiff: State Finance Department of Rio de Janeiro 11) ICMS on exit operations of liquid natural gas (LNG) without issuance of tax document by the main establishment. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 3,599 12) Dispute over ICMS tax levy in operations of sale of aviation jet fuel, as Decree 36,454/2004 was declared as unconstitutional. Current status: This claim is being disputed at the administrative level and the company has presented its defense. 1,766 58 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Plaintiff: State Finance Department of São Paulo 13) Dispute over ICMS tax levy on the importing of a drilling rig – temporary admission in São Paulo and clearance in Rio de Janeiro and a fine for breach of accessory obligations. Current status: One of the legal proceedings is in its administrative stage and the other one was submitted to judicial dispute, awaiting judgment on appeal by the State Finance. 4,384 Plaintiff: Municipal governments of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha, Vitória and Maragogipe. 14) Failure to withhold and collect tax on services provided offshore (ISSQN) in some municipalities located in the State of Espírito Santo, despite Petrobras having made the withholding and payment of these taxes to the municipalities where the respective service providers are established, in accordance with Complementary Law No. 116/03. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 2,029 Plaintiff: State Finance Departments of Rio de Janeiro and Sergipe 15) Use of ICMS tax credits on the purchase of drilling bits and chemical products used in formulating drilling fluid. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 1,115 16) Other tax proceedings 9,787 Total for tax proceedings 59,789 b) Civil Proceedings – General Description of civil proceedings Estimate Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP 1) Dispute on differences in the payment of special participation charge in fields of the Campos Basin. In addition, the plaintiff is claiming fines for alleged non-compliance with minimum exploratory programs. Administrative proceedings are in course in connection with alleged irregularities in the platforms' measurement system. Current status: This claim involves processes in different administrative and/or judicial stages, in which the Company is taking legal actions to ensure its rights. 1,833 2) Other civil proceedings 2,767 Total for civil proceedings 4,600 Joint Ventures - Frade field In November 2011, an oil spillage occurred in the Frade field located in the Campos basin which was operated by Chevron Brasil, located in the Campos basin. Chevron Brasil, Chevron Latin America Marketing LLC and Transocean Brasil Ltda are defending a lawsuit claiming R$ 20 billion in environmental damages by the federal public attorney’s office. Transocean Brasil Ltda. operated the rig at Frade at the time of this spillage. In April 2012, a new lawsuit was filed by the Federal Public Attorney’s Office against Chevron and Transocean, following new seabed leaks in the Frade field. In this suit the Federal Public Attorney’s Office claimed a further R$20 billion as compensation for damages. The assessment by the Company’s lawyers is that the amounts claimed are not reasonable and are disproportionately high in relation to the extent of the damages caused. In the second lawsuit, as the oil was not identified on the surface, the existence of any actual damage to the community is inconceivable. Although the Company is not being sued, due to its 30% ownership interest in the Frade consortium, Petrobras may be contractually obliged to pay 30% of the total contingencies related to the incidents that occurred in the Frade field. In the event Chevron is held legally responsible, Petrobras may be contractually subject to the payment of up to 30% of the costs of the damages. 59 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Contingent assets Legal proceeding in the United States - P-19 and P-31 In 2002, Braspetro Oil Service Company (Brasoil) and Petrobras obtained a favorable decision in related lawsuits filed before U.S. courts by the insurance companies United States Fidelity & Guaranty Company and American Home Assurance Company in which they were seeking to obtain (since 1997 and regarding Brasoil) a judicial order exempting them from their payment obligations under the performance bond related to platforms P- 19 and P-31, and seeking reimbursement from Petrobras for any amounts for which they could ultimately be held liable in the context of the execution proceedings of such performance bond. On July 21, 2006, the U.S. courts issued an executive decision, conditioning the payment of the amounts owed to Brasoil to a definitive dismissal of the legal proceedings involving identical claims that are currently in course before Brazilian courts. Brasoil, Petrobras and the insurance companies already pleaded the dismissal of the Brazilian legal proceedings but their definitive dismissal is awaiting the hearing of an appeal filed by the platforms’ shipbuilding company before the Superior Court for Non-Constitutional Matters (STJ). In 2012 the Company intensified actions taken, in an attempt to settle this lawsuit. The amount of damages claimed is approximately US$ 245 million. Guarantees for concession agreements for petroleum exploration The Company has guarantees for the Minimum Exploration Programs established in the concession agreements for exploration of areas by the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (“ANP”) in the total amount of R$ 5,872, of which R$ 5,112 are still in force, net of commitments that have been undertaken. The guarantees comprise crude oil from previously identified producing fields, pledged as security, with a value of R$ 3,211 and bank guarantees in the amount of R$ 1,901. Risk management and derivative instruments The Company is exposed to a variety of risks arising from its operations: market risk including (price risk related to crude oil and oil products), foreign exchange risk and interest rate risk, credit risk and liquidity risk. Risk management The objective of the overall risk management policy of the Company is to achieve an appropriate balance between growth, increased return on investments and risk exposure level, which can arise from its normal activities or from the context within which the Company operates, so that, through effective allocation of its physical, financial and human resources it may achieve its strategic goals. 60 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Market risk Risk management of price risk (related to crude oil and oil products) Petrobras does not use derivative instruments to hedge exposures to commodity price cycles related to products purchased and sold to fulfill operational needs. Derivatives are used as hedging instruments to manage the price risk of certain transactions carried out abroad, which are usually short-term transactions similar to commercial transactions. The main risk management techniques used by the Company to manage price risk of crude oil and oil products, in the transactions carried out abroad, are: operating Cash Flow at Risk (CFAR), Value at Risk (VAR) and Stop Loss. a) Notional amount, fair value and guarantees of crude oil and oil products derivatives Consolidated Consolidated Notional value (in thousands of bbl)* Fair Value ** Maturity Statement of Financial Position Futures contracts (6,239) (3,380) (12) (36) 2013/2014 Purchase commitments 38,426 16,500 − − Sale commitments (44,665) (19,880) − − Options contracts (460) (2,050) (1) (3) 2013 Call − (1,080) (1) (2) Long position 1,725 3,204 − − Short position (1,725) (4,284) − − Put (460) (970) − (1) Long position 2,394 2,029 Short position (2,854) (2,999) Total recognized in other current assets and liabilities (13) (39) * A negative notional value represents a short position. ** Negative fair values were recorded in liabilities and positive fair values in assets. Consolidated Finance income Jan-Jun 2013 Jan-Jun 2012 Gain / (Loss) recognized in profit or loss for the period 108 123 Consolidated Guarantees given as collateral Generally consist of deposits 332 211 b) Sensitivity analysis of crude oil and oil products derivatives The probable scenario is the fair value at June 30, 2013. The stressed scenarios consider price changes of 25% and 50% on the risk variable, respectively, comparatively to June 30, 2013. 61 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Consolidated Oil and Oil Products Risk Probable at Possible (∆ of 25%) Remote (∆ of 50%) Brent Derivative (Brent prices increase) 35 (377) (789) Inventories (Brent prices decrease) (19) 398 814 16 21 25 Diesel Derivative (Diesel prices decrease) (2) (48) (94) Inventories (Diesel prices increase) 3 49 94 1 1 − Freight Derivative (Freight costs decrease) − (2) (5) Inventories (Freight costs increase) − 2 5 − − − Gasoline Derivative (Gasoline prices increase) (16) (44) (73) Inventories (Gasoline prices decrease) 19 49 78 3 5 5 Naphtha Derivative (Naphtha prices increase) 1 (4) (9) Inventories (Naphtha prices decrease) 3 8 13 4 4 4 Fuel Oil Derivative (Fuel Oil prices increase) 6 (75) (156) Inventories (Fuel Oil prices decrease) (6) 75 156 − − − WTI Derivative (WTI prices decrease) (10) (54) (98) Inventories (WTI prices increase) 2 46 90 (8) (8) (8) c) Embedded derivatives - Sale of ethanol On March 8, 2013 the Company entered into an agreement to amend the ethanol sale contract, modifying prices and quantities. The selling price of each future ethanol shipment will be based on the price of ethanol in the Brazilian market (ESALQ) plus a spread. The amended agreement therefore no longer has a derivative instrument measured as an embedded derivative. The notional value, fair value and the sensitivity analysis of the swap are presented below: Fair value Sensitivity analysis at 06.30.2013 Forward contracts Notional value (in thousand of m³) Risk Probable Possible (∆ of 25%) Remote (∆ of 50%) Long position (Maturity in 2015) 74 Fall in Naphtha vs. Ethanol spread Finance income Jan-Jun 2013 Jan-Jun 2012 Gain / (Loss) recognized in profit or loss for the period (73) (11) 62 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Foreign exchange risk management The Company is exposed to foreign exchange risk from recognized assets and liabilities, arising from the volatility of currency markets. Petrobras seeks to identify and manage foreign exchange risk in an integrated manner, by recognizing and creating “natural hedges”, benefiting from the correlation between income and expenses. To mitigate short-term exchange risk exposure arising from transactions involving income and expenses in different currencies, the Company uses natural hedges by choosing the currency in which to hold cash, such as the Brazilian Real, US dollar or other currency. Foreign exchange risk is managed based on the net exposure and reviewed periodically to support the Executive Board. The Company can use derivative instruments to hedge certain liabilities, minimizing foreign exchange exposure. a) Hedge Accounting i) Cash Flow Hedge involving the Company’s future exports Effective mid-May 2013, the Company formally documented and designated cash flow hedging relationships to hedge a portion of its highly probable future monthly export revenues in U.S. dollars using a portion of its obligations denominated in U.S. dollars for foreign currency risks, related to changes in foreign currency spot rates. Principal amounts of long-term debt (non-derivative financial instruments) and notional values of foreign currency forward contracts were designated as hedging instruments. The derivative financial instruments expired during the second quarter and were replaced by long-term debt principal amounts in the hedging relationships on which they had been designated. Both debt and derivative financial instruments are exposed to Brazilian Real vs. U.S. dollar foreign currency risks related to the spot rate. Monthly export revenues of US$ 43,859 of monthly export revenues to occur between July 1st, 2013 and May 31st, 2020 were designated as hedged transactions. The Company has prepared formal documentation in order to support the designation above, including an explanation of how the designation of the hedging relationship is aligned with the Company’s Risk Management Policy objective and strategy, identification of the hedging instrument, the hedged transactions, the nature of the risk being hedged and an analysis which demonstrates that the hedge is expected to be highly effective. The Company will reassess the prospective and retrospective effectiveness of the hedge on an ongoing basis comparing the foreign currency component of the carrying amount of the hedging instruments and of the highly probable future exports (spot-rate method). Cash Flow Hedge accounting permits that gains and losses arising from the effect of changes in the foreign currency exchange rate on derivative and non-derivative hedging instruments not be immediately recognized in profit or loss, but be reclassified from equity to profit or loss in the same periods during which the future exports occur, thus allowing for a more appropriate presentation of the results for the period, reflecting the strategy in Company’s Risk Management Policy. The principal amounts and the carrying amount of the hedging instruments at June 30, 2013, along with foreign currency losses recognized in other comprehensive income (equity) are set out below: 63 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Hedging Instrument Hedged Transactions Nature of the risk Maturity Date Principal Amount (US$ million) Carrying amount of the Hedging Instruments on 06.30.2013 Non-Derivative Financial Instruments A portion of Highly Probable Future Monthly Export Revenues Foreign Currency – Real vs U.S. Dollar Spot Rate July 2013 to May 2020 43,859 97,175 Consolidated Shareholders' equity Jan-Jun/2013 Jan-Jun/2012 Gain / (Loss) recognized in other comprehensive Income - shareholders' equity (7,982) − ii) Cash flow hedge involving swap contracts - Yen vs. Dollar In September 2006, the Company entered into a cross currency swap to fix in U.S. dollars the payments related to bonds denominated in Japanese yen. The Company does not intend to settle these contracts before the maturity. The relationship between the derivative and the loan qualify as cash flow hedge and hedge accounting is applied. The effective portion of changes in fair value, assessed on a quarterly basis, are recognized in “other comprehensive income”, in the shareholders’ equity and reclassified to profit or loss in the periods when the hedged transaction affects profit or loss. b) Notional value, fair value and guarantees of derivative financial instruments Consolidated Notional value (in millions) Fair value Statement of Financial Position Cross Currency Swap (Maturity in 2016) 62 156 Long position (JPY) - 2.15% p.a. JPY 35,000 JPY 35,000 831 887 Short position (US$) - 5.69% p.a. USD 298 USD 298 (769) (731) U.S. dollar forward (20) 1 U.S. dollar forward (long position) USD 41 1 U.S. dollar forward (short position) USD 221 USD 1,077 (21) 1 Total recognized in other current assets and liabilities 42 157 Consolidated Finance income and shareholders' equity Jan-Jun 2013 Jan-Jun 2012 Gain / (Loss) recognized in profit or loss for the period (52) (2) Gain / (Loss) recognized in other comprehensive Income - shareholders' equity 8 15 Margin is not required for the operations the Company has entered into, related to foreign currency derivatives. c) Sensitivity analysis for foreign exchange risk on financial instruments The Company has assets and liabilities subject to foreign exchange risk. The main exposure involves the Brazilian Real, relative to the U.S. dollar. Foreign exchange risk arises on financial instruments that are denominated in a currency other than the Brazilian Real. Assets and liabilities of foreign subsidiaries, denominated in a currency other than the Brazilian Real are not included in the sensitivity analysis set out below when transacted in a currency equivalent to their respective functional currencies which translating effects are recognized in “Cumulative Translation Adjustment”, directly in the shareholders’equity and transferred to profit or loss when realized. 64 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) The probable scenario, computed based on external data, as well as the stressed scenarios (a 25% and a 50% change in the foreign exchange rates) are set out below: Consolidated Financial Instruments Exposure at Risk Probable Scenario (*) Possible Scenario (∆ of 25%) Remote Scenario (∆ of 50%) Assets 5,808 (146) 1,452 2,904 Liabilities (121,463) Dollar 3,048 (30,366) (60,731) Hedge Accounting: Exports x Debt 97,175 (2,439) 24,294 48,587 Forward Derivative (net Short Position) (399) 10 (100) (199) (18,879) 473 (4,720) (9,439) Financial Instruments (Assets) − Financial Instruments (Liabilities) (2,125) Yen 83 (531) (1,063) Cross-currency Swap 782 (46) 323 831 (1,343) 37 (208) (232) Financial Instruments (Assets) 7,317 (118) 1,829 3,658 Financial Instruments (Liabilities) (19,765) Euro 319 (4,941) (9,882) (12,448) 201 (3,112) (6,224) Financial Instruments (Assets) 1,851 Pound (14) 463 925 Financial Instruments (Liabilities) (5,570) Sterling 41 (1,393) (2,785) (3,719) 27 (930) (1,860) Financial Instruments (Assets) 634 (18) 158 317 Financial Instruments (Liabilities) (2,657) Peso 77 (664) (1,329) (2,023) 59 (506) (1,012) (38,412) 797 (9,476) (18,767) (*) The probable scenario was computed based on the following changes for June, 30, 2013: Real x Dollar – a 2.51% appreciation of the Dollar relative to the Real / Dollar x Yen – a 3.89% depreciation of the Yen / Dollar x Euro: a 1.61% depreciation of the Euro / Dollar x Pound Sterling: a 0.74% depreciation of the Pound Sterling / Dollar x Peso: a 2.97% depreciation of the Peso. The data were obtained from the Focus Report of the Central Bank of Brazil and from Bloomberg. The impact of foreign exchange depreciation / appreciation does not jeopardize the liquidity of the Company in the short term due to the balance between liabilities, assets, revenues and future commitments in foreign currency, since most of its debt mature in the long term. Interest rate risk management The Company is mainly exposed to interest rate risk related to changes in the LIBOR rate, arising from debt issued in foreign currency and to changes in the Brazilian long-term interest rate (TJLP), arising from debt issued in Brazilian Real. An increase in interest rates causes a negative impact in the Company's finance expense and its financial position. The Company considers that exposure to interest rate risk does not cause a significant impact and therefore, preferably does not use derivative financial instruments to manage interest rate risk, except for specific situations encountered by certain companies of the Petrobras group. 65 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) a) Main transactions and future commitments hedged by interest rate derivatives Swap contracts Floating-to-fixed swap ( Libor USD) vs. Fixed rate (USD) In November 2010, the Company entered into an interest rate swap, in order to exchange a floating interest rate for a fixed rate, aiming at eliminating the mismatch between the cash flows of assets and liabilities from investment projects. The Company does not intend to settle the operation before the maturity date, and therefore, adopted hedge accounting for the relationship between the finance debt and the derivative. Other positions held are set out in the table below. b) Notional value, fair value, guarantees and sensitivity analysis for interest rate derivatives Consolidated Notional value (in millions) Fair value Statement of Financial Position Swaps (maturity in 2020) Short position USD 450 USD 460 (53) (85) Swaps (maturity in 2015) (2) (2) Long position – Euribor EUR 12 EUR 15 − 1 Short position – 4.19% Fixed rate EUR 12 EUR 15 (2) (3) Total recognized in other assets and liabilities (55) (87) Consolidated Finance income and shareholders' equity Jan-Jun 2013 Jan-Jun 2012 Gain / (Loss) recognized in profit or loss for the period − (1) Gain / (Loss) recognized in other comprehensive Income - shareholders' equity 7 (22) Consolidated Interest rate derivatives Risk Probable (*) Possible (∆ de 25%) Remote (∆ de 50%) Hedge (Derivative - Swap) Decrease of libor (25) 1 1 Debt Increase of libor 25 (1) (1) Net efect − − − Hedge (Derivative - Swap) Decrease of euribor 1 − − Debt Increase of euribor (1) − − Net efect − − − (*) The probable scenario was computed based on LIBOR futures. Margin is not required for the operations the Company has entered into, related to interest rate derivatives. 66 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Credit risk Petrobras is exposed to the credit risk arising from commercial transactions and from cash management, related to financial institutions and to credit exposure to customers. Credit risk is the risk that a customer or financial institution will fail to pay amounts due, relating to outstanding receivables or to financial investments, guarantees or deposits with financial institutions. Credit risk management in Petrobras is a portion of its financial risk management, which is performed by the Company’s officers, under a corporate policy of risk management. The Credit Commissions are, each, composed of executive Managers for Risk Management, Finance and Commercial Department. The purpose of the Credit Commissions is to analyze credit management issues, relating to granting and managing credit; to encourage integration between the units that compose the Credit Commissions; and to identify recommendations to be applied in the units involved or to be submitted to the appreciation of higher jurisdictions. The credit risk management policy is part of the Company’s global risk management policy and aims at reconciling the need for minimizing exposure to credit risk and maximizing the result of commercial and financial transactions, through an efficient credit analysis process and efficient credit granting and management processes. The Company manages credit risk by applying quantitative and qualitative parameters that are appropriate for each of the market segments in which it operates. The Company’s commercial credit portfolio is much diversified and the credits granted are divided between clients from the domestic market and from foreign markets. Credit granted to financial institutions is spread among the major international banks rated by the international rating agencies as Investment Grade and highly-rated Brazilian banks. The maximum exposure to credit risk is represented mainly by the balance of accounts receivable and derivative financial instruments outstanding. Liquidity risk The Company's liquidity risk is represented by the possibility of a shortage of funds, cash or another financial asset in order to settle its obligations on the established dates. The liquidity risk management policy adopted by the Company provides that the maturity of its debt continues to be lengthened, exploring the funding opportunities available in the domestic market and being significantly active in the international capital markets by broadening the investor’s base in fixed income. Petrobras finances its working capital through a centralized cash management for the group and by assuming short-term debt, which is usually related to commercial transactions, such as export credit notes and advances on foreign exchange contracts. Investments in non-current assets are financed through long-term debt, such as bonds issued in the international market, funding from credit bureaus, financing and pre-payment of exports, development banks in Brazil and abroad, and lines of credit with national and international commercial banks. 67 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) A maturity analysis of the long-term debt, including face value and interest payments is set out in the table below: Maturity Consolidated 2013 18,848 2014 18,596 2015 27,173 2016 34,445 2017 29,094 2018 41,580 2019 and thereafter 173,170 At June 30, 2013 342,906 At December 31, 2012 278,056 Financial investments (derivative financial instruments) Operations with derivatives are, both in the domestic and foreign markets, earmarked exclusively for the exchange of indices of the assets that comprise the portfolios, and their purpose is to provide flexibility to the managers in their quest for efficiency in the management of short-term financial assets. The market values of the derivatives held in the exclusive investment funds at June 30, 2013 are set out below: Contract Quantity (in thousand) Notional value Fair value Maturity Future DI (Interbank Deposit) 15 2013; 2014; 2015; 2016 Long position 24,804 2,179 (4) Short position (152,702) (13,351) 19 U.S. dollar forward 3 2013 Long position 1,205 135 3 Short position − − − Fair value of financial assets and liabilities Fair values are determined based on market prices, when available, or, in the absence thereof, on the present value of expected future cash flows. The fair values of cash and cash equivalents, trade accounts receivable, short term debt and trade accounts payable are the same as their carrying values. The fair values of other long-term assets and liabilities do not differ significantly from their carrying amounts. At June 30, 2013, the estimated fair value for the Company’s long term debt was R$ 234,662 and was computed based on the prevailing market rates for operations that have similar nature, maturity and risk to the contracts recognized and it may be compared to the carrying amount of R$ 230,649. The hierarchy of the fair values of the financial assets and liabilities, recorded on a recurring basis, is set out below: 68 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Fair value measured based on Prices quoted on active market (Level I) Valuation technique supported by observable prices (Level II) Valuation technique without use of observable prices (Level III) Total fair value recorded Assets Marketable securities 21,511 − − 21,511 Commodity derivatives − Foreign currency derivatives − 42 − 42 Balance at June 30, 2013 21,511 42 − 21,553 Balance at December 31, 2012 21,381 156 74 21,611 Liabilities Commodity derivatives (13) − − (13) Interest derivatives − (55) − (55) Balance at June 30, 2013 (13) (55) − (68) Balance at December 31, 2012 (126) − − (126) Subsequent Events a) Acquisition of blocks in the 11 th bid round from Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) On May 15, 2013, Petrobras acquired 34 exploratory blocks available in the 11 th bid round from ANP. Signature bonuses amounted to R$ 1,461, R$ 538 of which were paid by Petrobras and R$ 923 by its partners. The Company will operate 12 of the 34 blocks acquired, 5 of which are involved in partnerships and 7 are exclusive for Petrobras. The remaining 22 blocks will be operated by partners. The signature bonus was paid in July 2013 and the concession agreements were signed in August 2013. b) Financing Contracts JBIC On July 16, 2013, Petrobras signed two financing programs with Japan Bank for International Cooperation (JBIC) amounting up to US$ 1.5 billion. Mizuho Bank Ltd. will be the agent for the programs. The credit lines will be 60% financed by JBIC and 40% by private Japanese financial institutions. BNP Paribas On July 31, 2013, Petrobras Global Trading BV (PGT BV) contracted with BNP Paribas a line of credit in the amount of US$ 1 billion. 69 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2012 and the interim statements as of June 30, 2013 Number of explanatory notes Names of explanatory notes Annual for 2012 Quarterly information for 2T-2013 The Company and its operations 1 1 Basis of preparation of the financial statements 2 2 Basis of consolidation 3 3 Summary of significant accounting policies 4 4 Cash and cash equivalents 5 5 Marketable securities 6 6 Trade receivables 7 7 Inventories 8 8 Acquisitions and sales of assets ** 9 Investments 10 10 Property, plant and equipment 11 11 Intangible assets 12 12 Exploration for and evaluation of oil and gas reserves 13 13 Trade payables 14 14 Finance debt 15 15 Leases 16 16 Related parties 17 17 Provision for decommissioning costs 18 18 Taxes 19 19 Employe benefits (Post-employment) 20 20 Shareholders' equity 22 21 Sales revenues 23 22 Other operating expenses, net 24 23 Expenses by nature 25 24 Net finance income (expense) 26 25 Supplementary information on the statement of cash flows * 26 Segment reporting * 27 Provisions for legal proceedings, contingent liabilities and contingent assets 27 28 Guarantees for concession agreements for petroleum exploration 29 29 Risk management and derivative instruments 30 30 Fair value of financial assets and liabilities 31 31 Subsequent events 33 32 (*) Information included in the finincial statements for 2012. (**) Mergers, split-offs and other information about investments. The notes to the annual report 2012 that were suppressed in the ITR 2T2013 because they do not have significant changes and / or may not be applicable to interim financial information are as follows: Names of explanatory notes Number of explanatory notes Profit sharing 21 Commitments for purchase of natural gas 28 Insurance 32 70 Report on Review of Quarterly Information To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Petróleo Brasileiro S.A - Petrobras, included in the Quarterly Information Form for the quarter ended June 30, 2013, comprising the balance sheet as at that date and the statements of income, comprehensive income, changes in equity and cash flows for the quarter then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 (R1), Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 (R1) and International Accounting Standard IAS 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information. Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. 71 Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attent­ion that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the six-month period ended June 30, 2013. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Emphasis Restatement of corresponding figures As mentioned in Note 2.2, the individual and consolidated balance sheets for the year ended December 31, 2012, presented for comparative purposes, were adjusted and are being restated following the adoption of the new accounting requirements of CPC 33 (R1) - Employee Benefits and IAS 19 (revised) - Employee Benefits and as required by CPC 23 - Accounting Policies, changes in Accounting Estimates and Errors and CPC 26 (R1) - Presentation of Financial accounting. Our opinion has not been qualified as a result of this matter. 72 Prior period financial statements audited by another audit firm The Quarterly Information mentioned in the first paragraph includes accounting information presented in the individual and consolidated balance sheet as of December 31, 2011 which were obtained from previously issued financial statements originally prepared prior to the adjustments described in Note 2.2., which were made as a result of the adoption of CPC 33 (R1) - Employee Benefits and IAS 19 (revised) - Employee Benefits. The examination of the financial statements for the year ended December 31, 2011, as originally prepared, was conducted by another independent firm who issued an unqualified audit report dated February 9, 2012. As part of our review of the financial information for the quarter ended June 30, 2013, we reviewed the adjustments made in the balance sheet at December 31, 2011, as presented in the opening balance for January 1, 2012. Based on this review, nothing came to our attention that such adjustments are not appropriate or were not properly recorded in all material respects. We were not engaged to audit, review or apply any other procedures on the balance sheet as of December 31, 2011 and, therefore, express no opinion or any form of assurance on these prior year financial statements. Rio de Janeiro, August 9, 2013 /s/ PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 12, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
